 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 
358 NLRB No. 17
 
70
 
Northfield Urgent Care, LLC 
and
 
Jennifer Gros
s-
man.  
Case 18

CA

0
19755
  
 
March 
15
, 2012
   
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
F
LYNN 
 
AND 
B
LOCK
 
On 
September 30
, 2011, Administrative Law Judge 
Paul Buxbaum 
issued the attached Decision. 
 
The 
R
e-
spondent
 
filed exceptions and a supporting brief
.
1
  
 
The National Labor Relations Board 
has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board 
has considered the decision and the record 
in light of the exceptions and brief
,
 
and h
as decided to 

2
 
and conclusions
,
 
and to adopt the recommended Order.
3
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Northfield Urge
nt Care, 
LLC
, 
Northfield, Minnesota,
 
its officers, agents, succe
s-
sors, and assigns, shall take the action set forth in the 
Order.
 
 
Catherine L. Homolka, Esq. 
and
 
James L. Fox, Esq., 
for the 
General Counsel.
 
Jonathan K. Reppe, Esq., 
of Northfield, Minnesota
, for the 
Respondent.
 
Jennifer L. Grossman, 
of Shakopee,
 
Minnesota, 
for the 
Char
g-
ing Party.
 
                                        
                  
 
1
 


 
2
 



e-
ponderance of all the relevant evidence convinc
es us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings.
 
3
 

he following 
complaint allegations, all of which involved 2011 conduct: (1) R
e-
spondent created an impression of surveillance on January 19 when 
meeting with employee Gina Ledman; (2) Respondent created an i
m-
pression of surveillance on January 19 when meeti
ng with employee 
Michael Borucki; (3) Respondent unlawfully threatened Ledman on 
January 21; (4) Respondent prohibited Ledman from discussing her 
terms and conditions of employment with other employees on January 
21; (5) Respondent engaged in surveillance 

concerted activities on January 31; and (6) Respondent unlawfully 
threatened Borucki on February 6. In addition, the Respondent did not 


ployee may ever discuss issues of personal 

 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
P
AUL 
B
UXBAUM
,
 
Administrative Law Judge.  This case was 
tried in Minneapolis, Minnesota, on July 13, 2011.
1
  
The charge 
was filed April 13, and amended on May 16.  The complaint 
issued on May 31.
 
The complaint alleges that the Employer, Northfield Urgent 
Care, LLC, engaged in a series of violations of the Act consis
t-
ing of prohibiting employees from discussing 
their terms and 
conditions of employment with each other; conducting unla
w-
ful interrogations of employees; creating an impression that 
employees

 
activities were under surveillance by the Employer; 
engaging in actual surveillance of employees

 
protected ac
tiv
i-
ties; threatening employees with sanctions due to their partic
i-
pation in protected activities; imposing such sanctions due to 
those activities; and maintaining and enforcing a rule in its 
handbook that prohibits employees from discussing their sal
a-
ries
 
with other employees.  Most significantly, the complaint 
further alleges that the Employer demoted and terminated an 
employee, Michael Borucki, and terminated a second emplo
y-
ee, Jennifer Grossman, because those employees had engaged 
in protected concerted
 
activities.  Each of these actions is a
l-
leged to have violated Section 8(a)(1) of 
National Labor Rel
a-
tions Act (
the Act
)
.
 
On June 14, the Employer, through its counsel, filed an a
n-
swer to the complaint admitting certain of the factual alleg
a-
tions relating
 
to several alleged violations.  In particular, the 
answer admitted that Borucki was given an unfavorable evalu
a-
tion, disciplined, demoted, and ultimately discharged and that 
Grossman was disciplined twice and ultimately discharged.  
(See GC Exh. 1(g), R. 
answer, at pars. 15, 16, 23, 28, 30, 32, 
and 35
.
)  The answer also admitted that the Employer conduc
t-
ed an interrogation of an employee on February 8.  (See GC 
Exh. 1(g), R. answer, at par. 33.)  Finally, the answer admitted 
that the Employer has maintaine
d and enforced a confidential
i-
ty rule in its handbook that prohibits employees from discus
s-
ing their compensation with other employees.  (See GC Exh. 
1(g), R. answer, at par. 36.)  All other material allegations of 
the complaint were denied.  
 
For the reas
ons I will describe in detail in this decision, I find 
that the Employer did commit a series of unfair labor practices 
of the types alleged in the complaint.  Among those violations 
of the Act were the disciplinary actions taken against Borucki 
and Grossma
n, including their terminations.  I have also co
n-
cluded that the Acting General Counsel failed to meet his bu
r-
den of proof in establishing several other violations, including 
those related to allegedly unlawful surveillance and the creation 
of an impressio
n of such surveillance.
  
 
On the entire record,
2
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 
                                        
                  
 
1
 
All dates are in 2011
,
 
unless otherwise indicated.
 
2
 
I found the transcript of the testimony to be remarkably accurate.  
No corrections are 
necessary.  I do note that the hardcopy provided to 
me contains a duplicating error that omits parts of the testimony at p
.
 
42.  Because the Board now requires the preparation of electronic co
p-
 NORTHFIELD URGENT CA
RE
 
71
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The Respondent, 
a limited liability corporation, operates a 
medical clinic providing urgent care and occupational health 
services at its facility in Northfield, Minnesota, where it annua
l-
ly derives gross revenues in excess of $500,000; purchases and 
receives at its Northf
ield facility goods and supplies valued in 
excess of $50,000 from suppliers located within the State of 
Minnesota which, in turn, purchase those goods and supplies 
directly from points located outside the State of Minnesota; and 
provides services valued in
 
excess of $50,000 to customers 
located within the State of Minnesota which, in turn, purchase 
goods and services valued in excess of $50,000 directly from 
suppliers located outside the State of Minnesota.
  
 
The Respondent admits
3
 
and I find that it is an 
employer e
n-
gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  Although not specifically alleged in the 
complaint, I also find that the Respondent is a health care inst
i-
tution within the meaning of Section 2(14) of the Act.
4
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. The Facts
 
In April 2009, Kevin J. Bardwell, M.D., founded Northfield 
Urgent Care, LLC, as a
 
limited liability corporation licensed in 
the State of Minnesota and located in Northfield.  As described 
in its handbook, the Co
mpany operates a 

free
-
standing, walk
-
in medical office that provide[s] quick, efficient, and quality 
Urgent Care and occupational health services.

  
(Jt. Exh. 2, p. 
1.)  It currently employs approximately 10 persons, who are 
under the supervision of its o
wner, Dr. Bardwell.  
 
In order to understand some of the issues in this case, it is 
necessary to outline the nature of the Employer

s routine oper
a-
tions.  Four persons staff the clinic during each shift.  The first 
employee that a prospective patient encou
nters is the receptio
n-
ist.  That staff member is stationed at the front desk.  As d
e-
scribed by Wanita Parker, the manager of the front desk oper
a-
tion, the receptionist

s key duty is to register incoming patients.  
This involves the creation of a medical ch
art that is used to 
document the patient

s treatment at the clinic.  Typically, the 
registration process takes approximately 20 minutes.  Rece
p-
tionists have some discretion to short circuit this process if they 
perceive the incoming patient to be in 
distress.  In such circu
m-
stances, they can take the patient to the so
-
called 

trauma 
room

 
where the patient can be evaluated immediately.  Use of 
this expedited procedure is relatively rare as it is reserved for 
such emergency situations as those involvin
g chest pain or 
bleeding.  
 
                                        
                                        
            
 
ies of its transcripts, I was able to download that defective p
age and 
have placed a complete copy beside the incomplete original.   
 
3
 
See GC Exh. 1(g), R. answer, pars. 3, 4, 5, and 6, admitting all of 
the pertinent factual allegations that form the necessary predicate to a 
finding of jurisdiction.  
 
4
 
In particular
, the uncontroverted evidence clearly establishes that 


 
After being registered by the receptionist, an incoming p
a-
tient is placed in an examination room.  The second employee 
that such a patient would ordinarily encounter is the nurse.  It is 
the nurse

s duty to take the patient

s vi
tal signs and elicit and 
record such information as the patient

s medications and alle
r-
gies.  After that, the patient is examined by the medical provi
d-
er that is on duty.  Dr. Bardwell testified that the medical pr
o-
viders employed by the clinic consist of 
either physicians, ph
y-
sician

s assistants, or nurse practitioners.  The provider takes 
the patient

s history, performs a physical examination, makes a 
diagnosis, and provides treatment.  
 
The remaining employee on each shift is a radiology techn
i-
cian.  In 
the event that the provider determines that an 
X
-
ray is 
required to assist in diagnosis, the patient is taken to the techn
i-
cian

s room where the necessary equipment is located.  After 
taking the 
X
-
ray, the technician makes the resulting study i
m-
mediately a
vailable to the provider.  The technician also pe
r-
forms other duties, including participation in the clinic

s occ
u-
pational health services such as drug testing.  
 
As one would expect, the work processes performed by the 
four employees are not mechanical an
d their workday varies 
depending on the number of patients and their presenting med
i-
cal problems.  This was well
 
described by Sandra Landon, the 
clinic

s nurse manager.  As she explained:
 
 

we

there and
 
our work is done, we can take a break, we can co
n-
verse, we can
 
do what we need to do.
 
 
(Tr. 151.)  
 
Turning now to the persons most involved in the controve
r-
sies presented in this ca
se, Dr. Bardwell, as the clinic

s owner, 
retains ultimate management authority as to all of the clinic

s 
operations.  He also serves as one of the clinic

s medical pr
o-
viders.  The parties are in agreement that he is a supervisor 
within the meaning of the A
ct.  His wife, Kim Bardwell, is an 
employee of the clinic, serving as one of its receptionists.  
While she is not alleged to be a supervisory employee, the pa
r-
ties are in agreement that she is an agent of the Employer wit
h-
in the meaning of the Act.  (See G
C 
Exh. 
1(e), complaint at par. 
3(b), and GC 
Exh. 
1(g), R. answer at par. 9.)  
 
Michael Borucki was hired by the clinic in April 2009 to 
serve as a radiation technologist.  In March 2010, Borucki r
e-
ceived a new set of job duties.  As he explained, he was a
s-
signed 

to do sales and marketing as well as [being] the radio
l-
ogy technologist.

  
(Tr. 74.)  In particular, his new duties co
n-
sisted of soliciting 

local companies to send their occupational 
health services to Northfield Urgent Care.

  
(Tr. 74.)  He test
i-
fied that he devoted 20 to 30 hours per week to the marketing 
work, including weekly meetings with Bardwell to discuss this 
aspect of his work.  His combined duties took approximately 45 
hours per week.  As part of this redesign of his job, Borucki 
was tra
nsferred from an hourly pay classification to a salaried 
position.  
 
In his own testimony, Dr. Bardwell confirmed the nature of 
this alteration in Borucki

s job description in 2010.  He repor
t-
ed that he gave Borucki this 

promotion

 
that 

almost doubled 
hi
s salary.

  
(Tr. 222.)  As Bardwell succinctly explained, 

[B
o-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
72
 
rucki] continued to work his radiology technician position but 
also took on sales and marketing for the clinic.

  
(Tr. 222.)    
 
In January 2010, Bardwell hired Jennifer Grossman, a phys
i-
cian

s 
assistant.  As she explained, her work consisted of, 

b
e-
ing the medical provider in an urgent care setting.

  
(Tr. 23.)  
She worked 
12
-
hour shifts that always included 
3
 
weekdays per 
week.  In addition, she worked another shift on alternate wee
k-
ends.  
 
Fin
ally, Gina Ledman was hired at the inception of the cli
n-
ic

s operations in 2009.  She is a licensed practical nurse and 
her job duties were to serve as the clinic

s staff nurse during her 
shifts.  Her employment at the clinic was interrupted in May 
2010 be
cause she resigned after a dispute with Bardwell.  She 
resumed her duties as a nurse for the clinic in the following 
September.  
 
Our nations

 
recent economic history has resulted in the u
n-
fortunate reality that current labor law litigation often takes 
place against a backdrop of financial distress.  Such was the 
case here.  Dr. Bardwell testified that, beginning in November 
2010, the volume of patients was lower than one would have 
expected and, as a result, 

the clinic was struggling a bit.

  
(Tr. 
221.
)  
 
Faced with declining revenue, Bardwell met with his 
bookkeeper and with a consultant experienced in urgent care 
operations to develop a plan to address the shortfall.  They 
discussed various alternatives including layoffs, cross
-
training 
to permit empl
oyees to perform multiple job duties, alteration 
in the clinic

s hours of operation, and cuts in employees

 
ben
e-
fit programs.  Ultimately, after these discussions, Bardwell 
rejected any of these possible solutions and decided to impose 
an across
-
the
-
board 
pay cut of 10 percent for all employees.  
He testified that, in coming to this decision, he clearly reco
g-
nized that the pay cut was 

going to be a hardship, it

s going to 
be a tough one to swallow.

  
(Tr. 221.)  
 
On January 4, Bardwell conducted two evenin
g meetings to 
announce his decision regarding the pay cut.  He began by co
n-
vening a 

leadership meeting,

 
with Managers Parker and La
n-
don, the payroll person, and Borucki.  (Tr. 75.)  As Borucki 
testified, Bardwell 

discussed how the clinic wasn

t doing ve
ry 
well and that he had made a decision to give us a 10
-
percent 
pay cut.

  
(Tr. 75.)  Borucki challenged that, asking Bardwell 

if there was any alternative to this, if we could maybe, poss
i-
bly, look at cutting benefits, possibly the 401(k) match, and he 
s
aid no, he didn

t want to do that.

  
(Tr. 77

78.)
 
Immediately after the conclusion of the management mee
t-
ing, Bardwell held a meeting with all regularly scheduled e
m-
ployees.  After first discussing various other topics relating to 
the clinic

s operations, 
Bardwell told the assembled staff that, 

the clinic wasn

t doing very well financially and, due to that, 
everybody was going to take a 10
-
percent pay cut.

  
(Tr. 170.)  
He added that the cut would become effective in 6 days.  Under 
cross
-
examination by cou
nsel for the Respondent, Nurse Le
d-
man agreed with counsel

s assertion that, 

Dr. Bardwell in that 
meeting stat[ed] that he was open to ideas and wanted to hear 
from people about suggestions to cut costs at the clinic[.]

  
(Tr. 
189.)
 
As Bardwell had foresee
n, the pay cut proved to be very u
n-
popular among the staff members.  On January 7, Grossman, 
Borucki, Parker, and Ledman were on duty.  During periods 
when there was no patient activity, they engaged in discussions 
about the situation.  Nan Rodgers, an off
-
duty receptionist, 
happened to stop by the clinic and joined some of those discu
s-
sions.   As Grossman described it, 
 
 
[W]e were just grasping at anything . . . that we could poss
i-
bly
 

cut,
 
because eve
ryone was basically saying that, you know, 

 
all kind of scraping by as it is and 10 percent is going to 
be a
 
big deal.
 
 
(Tr. 27

28.)  Among the money saving ideas being discussed 

an employee 
contribution to the health insurance premium, 
eliminating the cleaning service, changing the compensation 
arrangements for the casual employees, and increasing the 

provider.  As Ledman summed up
 

[W]
e 

 
Among these discussions was one during the lunch hour i
n-
volving Ledman, Borucki, and Grossman.  At that time, they 
agreed that nobody was comfortable with the idea of 
approac
h-
ing Bardwell face
-
to
-
face to express the views of the emplo
y-
ees.  As Grossman explained, 

e were worried that that 
person would [be] targeted.

  
(Tr. 28.)  To avoid this problem, 
Borucki raised the suggestion of writing an anonymous letter to 
Ba
rdwell putting forth the employees

 
suggestions for altern
a-
tives to what he described as a 

drastic pay cut.

  
(Tr. 78.)  
They agreed on this course of action.
 
On the following day, Grossman undertook the task of draf
t-
ing the letter to Bardwell.  She indic
ated that, while laying out 
the views of the employees, she also 

tried to contain the a
n-
ger/resentment

 
felt by the staff.  (GC Exh. 3.)  On completing 
the draft, she emailed it to Borucki and Ledman with a request 
that they make suggestions and propose c
hanges.  In that email 
she also reported that she had looked into the requirements for 
receiving unemployment compensation and concluded that 
clinic employees who quit due to the pay cut would be eligible 
for benefits because the termination of their emplo
yment would 
have been caused by an action of the 
E
mployer. 
 
Ledman provided uncontroverted testimony that, on this 
date, January 8, she stopped by the clinic and spoke with the 
on
-
duty staff consisting of Stacey Garry, Michelle Stowe, and 
Dave Collins.  Sh
e described what occurred at that time:
 
 
[A]s soon as I walked in, everybody asked about what I think
 

Mike
 


 
letter and that we 

sure, you know, if we
 
should put names on it or whatnot.  

 


 
to be


wa

write the letter.
 
 
(Tr. 174

175.)
 
On the next day, Ledman replied to Grossman

s email with a 
rather acerbic missive.  She began by telling Grossman that, 
 NORTHFIELD URGENT CA
RE
 
73
 
while the draft 

looks great,

 
she though
t it was actually 

too 
nice.

  
(GC Exh. 3.)  She also discussed the possibility of co
l-
lecting unemployment benefits but worried that Bardwell 
would be able to thwart this plan.  However, she ultimately 
opined that, 

I doubt he

d be smart enough to figure o
ut

 
how 
to avoid paying unemployment benefits.  (GC Exh. 3.)  
 
Grossman and Ledman had sent copies of their email e
x-
change to Borucki

s email account at the clinic.  He testified 
that he read Grossman

s draft letter to Bardwell on January 10 
and that, 

it 
looked good to me.  I didn

t have anything to add.

  
(Tr. 81.)  He told Grossman that he was satisfied with the la
n-
guage of the draft and that she should send the letter to Bar
d-
well.
 
Having secured the approval of Ledman and Borucki, 
Grossman 

put the lett
er in a sealed envelope on [Bardwell

s] 
desk.

  
(Tr. 31.)  Bardwell testified that he found it there on 
January 12.  A review of the contents of the letter reveals that it 
was an articulate expression of the staff

s unhappiness with the 
pay cut, coupled wi
th an effort to suggest specific alternatives.  
Thus, Grossman began by noting that the employees 

enjoy 
working here,

 
but had 

serious concerns

 
about the pay cut.  
(GC Exh. 2.)  She went on to express an understanding that the 
clinic was 

financially in
 
distress,

 
but asserted that 

other 
alternatives outside of cutting our wages . . . should be exhaus
t-
ed first.

  
(GC Exh. 2.)  She then set out four specific proposals 
for reducing the clinic

s operating expenses along the lines that 
had been discussed am
ong the employees.  She concluded by 
asking Bardwell to 

please take our suggestions under advis
e-
ment,

 
noting that the staff would also be 

happy to sit down 
together as a collective group and brainstorm or participate in 
ways to help this clinic save mon
ey

other than cutting wa
g-
es.

  
(GC Exh. 2.)  The letter was signed as being from, 

The 
Concerned NUC Staffers.

  
(GC Exh. 2.)
 
It should be noted that the letter was sufficiently pointed to 
warn Bardwell that, 

in order to maintain our quality of life we 
ma
y be forced to find employment elsewhere,

 
and also suff
i-
ciently critical as to advise him that 

we are frustrated that such 
a drastic decision was made without our input, on extremely 
short notice, and without exhausting other avenues of revenue 
saving.

  
(GC Exh. 2.)  Nevertheless, I find it clear that the tone 
of the letter was, at all times, respectful and civil.  Grossman 
took pains to express the staff

s desire 

to continue working 
here and help make this a successful clinic,

 
while indicating 
that n
obody preferred the alternative of seeking other emplo
y-
ment.  (GC Exh. 2.) 
 
Bardwell testified as to his immediate reaction on reading the 
letter:
 
 
I was upset.  Not so much the content of the letter upset me,
 
because it

I knew there would be some fallout

I mean 
some
 
reaction, obviously, with the pay cut

but the fact that it 
was
 
anonymous I guess is what upset me the most.  
 
 
(Tr. 250.)  Bardwell conceded that his response was to conduct 
a series of meetings with individual employees.
 
Various employees test
ified that Bardwell did meet with 
them to discuss the letter.  Borucki reported that he was sche
d-
uled to have one of his regular meetings with Bardwell on Ja
n-
uary 12.  He testified that, at this meeting, Bardwell was 

obv
i-
ously upset

 
and asked 

if I knew 
who drafted the letter.

  
(Tr. 
81.)  By contrast, Bardwell testified that he never asked B
o-
rucki if he wrote the letter.  
 
As is often true in lawsuits, both of these very highly inte
r-
ested witnesses were somewhat evasive in describing this co
n-
versation.  
Thus, when Borucki was asked how he responded to 
Bardwell

s inquiry regarding authorship of the letter, he repor
t-
ed that he did not recall his 

exact response to that.

  
(Tr. 81.)  
Given the stressful nature of the discussion and its importance 
to both par
ties, I find this answer to be unpersuasive and diff
i-
cult to credit.  Similarly, by reporting that he never asked B
o-
rucki if he wrote the anonymous letter, Bardwell engaged in 
evasion by failing to address the real issue posed in Borucki

s 
account.  Thus, 
it will be recalled that Borucki never claimed 
that Bardwell asked him if he wrote the letter.  Bardwell

s d
e-
scription of the meeting never addressed the actual question 
that Borucki claimed he was asked, which was if he knew who 
did author the letter.
5
  
 
Whatever the precise contours of the discussion, I find B
o-
rucki

s assertion that Bardwell interrogated him regarding a
u-
thorship of the letter is credible and consistent with Bardwell

s 
own testimony that he conducted a series of employee meetings 
about the
 
letter.  The reliability of Borucki

s account is also 
greatly enhanced by the evidence that I am about to describe 
regarding the contents of Bardwell

s other meetings with e
m-
ployees concerning the letter. 
 
Among those other meetings regarding the letter w
as a co
n-
versation between Bardwell and Nurse Manager Landon in 
January.  Landon testified that Bardwell showed her a copy of 
the letter and asked if she knew who wrote it.  She reported that 
she told him that, 

it was probably Jennie, Michael, and Gina.

  
(Tr. 147.)
 
Bardwell conducted a particularly telling meeting regarding 
the letter on January 13.  He was working at the clinic with 
Nurse Ledman and called her into his office to discuss the pay 
cut issue and the anonymous letter.  Ledman described their 
c
onversation as follows:
 
 
[H]e asked me about the conversations from the Friday before 
and
 
if I was partaking in any of those. . . . And he told me that 
these
 

talking about
 
the pay cut. . . . And then he 
asked me if I knew 
about the letter, and
 

me the letter, and

and I
 
read the letter.  And he asked me if I 
knew who wrote the letter . . .
 

said that he was upset about the
 
letter and
 
that he knew that 
Jennie wrote the letter because it
 
seemed like her vocabulary 
or her style of writing or something like
 
that.  And I said that I 

 
appreciate the 
anonymous nature of the letter and the fact 
that there are 
threats in the letter.
 
 
                                        
                  
 
5
 
This is significant because Bardwell clearly testified that, on rea
d-
ing the l
etter, he assumed from the writing style and choice of wording 
that it had been written by Grossman.  Thus, it is far more likely that 
Bardwell had asked Borucki if he knew who wrote the letter, rather 
than asking if Borucki, himself, had written it.  I cr

i-
mony as to this point.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
74
 
(Tr. 176


the letter contained threats, it is important to recall that any 

employment.  There was nothi
ng in the nature of a personal 
threat to Bardwell.
 
Significantly, Bardwell did not dispute any of the details of 
Ledman

s description of this conversation.  On cross
-
examination, counsel for the General Counsel inquired as to 
whether he had 

asked Gina Led
man if she had seen the letter,

 
to which his terse reply was, 

[y]es.

  
(Tr. 266.)  I credit Le
d-
man

s detailed and uncontroverted account of the contents of 
the conversation between them.
 
It is also undisputed that Bardwell met with Grossman to 
discuss th
e letter.  On examination by his own counsel, he was 
asked if he 

ever had a conversation with [Grossman] specif
i-
cally asking her if she wrote the letter?

  
(Tr. 252.)  He r
e-
sponded affirmatively.
 
While there is no doubt that Bardwell interrogated Grossman
 
about the letter, the testimony and documentary evidence was 
in conflict about the precise circumstances.  For example, the 
record contains a corrective action form dated January 14 
which purports to be issued by Bardwell to Grossman.  It is 
characterized
 
as a verbal warning for two disciplinary issues 
which are described as, 

1)  Letter received unsigned, presum
a-
bly from Jennie re: payroll deduction  2)  

toxic talk

 
+ negati
v-
ity.

  
(GC Exh. 5, p. 1.)  Grossman is directed to 

reduce 

neg
a-
tivity + toxic t
alk.  (Remove herself from negative discussions)  
Do not participate!

  
(GC Exh. 5, p.1)  [All punctuation in the 
original.]  Although the corrective action form has signature 
lines for both the employee and the owner, the only signature 
on it was Bardwell

s.  
 
In addition to this corrective action form, Grossman

s pe
r-
sonnel file contained a typed description entitled, 

Discussion 
with Jennifer Grossman, PA
-
C.

  
(GC Exh. 5, p. 3.)  This do
c-
ument is also dated January 14, and it states:
 
 
I asked Jennie if sh

not
 

 
. . . .
 
I polled other employees who were present at the meeting 
wherein
 
the salary cut was announced, and each person d
e-
nied writing a
 
letter.  M
s. Grossman was the only employee 
who did not deny writing the letter.
 
 
(GC Exh. 5, p. 3.)  
 
Turning to the testimony regarding the events surrounding 
these documents, Bardwell reported that he met with Grossman 
on January 14.  Surprisingly, when asked if 
he issued the verbal 
warning to her on that date, he limited his response to a stat
e-
ment that, 

I believe so.

  
(Tr. 255

256.)  Given his authorship 
of the corrective action document, this seems a peculiarly 
vague formulation.  
 
As to Grossman, she vehemen
tly denied meeting with Bar
d-
well or being issued any discipline on January 14.  When asked 
about the written documentation of such an event, she stated 
that the first time she had seen the corrective action form was 
subsequent to her termination from emplo
yment when she d
e-
manded a copy of her personnel file.  It was contained among 
those papers.  
 
In contrast with the rather puzzling evidence regarding 
events on January 14, there is no dispute in the evidence co
n-
cerning another meeting between Bardwell and 
Grossman on 
January 18.  Grossman testified that she was on duty in the 
office and Bardwell came in to ask her, 

if I wrote the letter, 
and I said that I wasn

t going to say whether I wrote it or not, 
just that I agreed with what was in the letter.

  
(Tr. 
32.)  R
e-
garding the contents of the letter, Bardwell opined that making 
suggestions about the Employer

s plans to address a financial 
shortfall, 

isn

t our place; it

s his place since he

s the owner.

  
(Tr. 32.)  
 
Grossman

s account of this meeting 
indicates that Bardwell 
raised a second topic, explaining to her that Parker had i
n-
formed him that, 

we were talking about the pay cut.

6
  
(Tr. 
32.)  He went on to warn her that:
 
 

can
 
no lo
nger whisper

we, meaning Gina, Mike and myself, 
can no
 
longer whisper or go into offices and close the door

that it was
 

going to be
 
tolerated.
 
 
(Tr. 32.)  
 
Grossman further recounted that she was unaware th
at she 
was being given any form of discipline arising from this discu
s-
sion.  It was only after she obtained her personnel file that she 
discovered that Bardwell had given her a second writeup which 
was placed in her file.
 
In fact, the corrective action for
m that Grossman found in 
her file for that date serves to entirely corroborate her testimony 
regarding this meeting.  In the first place, like the similar form 
dated January 14, this one has signature lines for both the e
m-
ployee and the owner but is only s
igned by Bardwell.  It is 
characterized as a 

verbal warning

 
for the offenses of, 

toxic 
talk

negativity.

  
(GC Exh. 4, p. 1.)  The form lists five co
r-
rective steps that Grossman must take:
 
 

meetin
gs  3 No whispering  4. Come to Dr. Bardwell to di
s-
cuss issues or concerns rather than the staff  5. Walk away 

 
 
What is clear about these interactions between Bardwell and 
Grossman is that the overwhelming te
stimonial and docume
n-
tary evidence establishes that Bardwell did interrogate Gros
s-
man regarding the authorship of the anonymous letter and did 
direct her to refrain from discussions with her coworkers r
e-
garding the terms and conditions of their employment.
  
 
There can be no doubt that the Employer

s pay cut and the 
staff

s unhappiness with this action caused what Landon d
e-
scribed as a change in 

tone

 
at the clinic.  (Tr. 148.)  For e
x-
ample, Kim Bardwell, the owner

s wife and clinic receptionist, 
testified 
that she was assigned to work with Grossman, B
o-
rucki, and Ledman on January 17.  It was the first time she had 
                                        
                  
 
6
 
Bardwell testified that, sometime between January 14 and 18, both 
Parker and Landon had told him that Grossman was whispering and 
speaking behind closed doors for prolonged periods with Borucki and 
Ledman.  He c
onceded that he believed that a topic of their discussions 
was the pay cut and that he also had concluded that they were the only 
three employees engaged in such discussions.  
 
 NORTHFIELD URGENT CA
RE
 
75
 
shared a shift with these three employees.  She reported that the 
staff interactions made it a 

difficult day

 
for her.  (Tr. 205.)  
Afterward, s
he told her husband, 

about the whispering and 
how it made me feel paranoid.

  
(Tr. 206.)  In evaluating her 
testimony, I found Kim Bardwell to be a fairminded witness.  
This was illustrated by her caution in explaining that, 

[n]othing that I saw involved
 
patients.  But it felt . . . like I was 
being left out.

7
  
(Tr. 206.)  
 
On January 19, the day after Bardwell

s meeting with 
Grossman, he conducted similar conferences with both Borucki 
and Ledman.  Turning first to Borucki, there is no dispute about 
this
 
event.  As Borucki described it, Bardwell called him into 
the office and informed him, 

that there was a lot of toxic talk 
around the office and negativity and stated that he was going to 
write me up for these closed
-
door meetings and toxic talk.

8
  
(Tr. 
82

83.)  Bardwell instructed him, 

not to discuss, have any 
of these whispering conversations or discussions during work 
time.

  
(Tr. 83.)  Ominously, Bardwell added that, 

this was 
going to stop or else.

  
(Tr. 84.)  
 
In his own testimony, Bardwell 
confirmed the essential d
e-
tails of his conversation with Borucki.  He agreed that he i
n-
structed Borucki to refrain from toxic talk.  On cross
-
examination, he acknowledged that he had asked Borucki if he 
had been engaged in discussions about the pay cut.  O
n hearing 
this, counsel for the General Counsel posed the following que
s-
tion:  

And after Mr. Borucki admitted he had [been talking 
about the pay cut], isn

t it true that you then told him he needed 
to be above the negativity?

  
Bardwell replied, 

[y]es.

 
 
(Tr. 
274.)  
 
If any additional corroboration of this event were required, it 
would be found in the corrective action form issued by Bar
d-
well to Borucki during the meeting.  The reported disciplinary 
problem was 

toxic talk/negativity.

  
(GC Exh. 9, p. 1.)
  
The 
expected improvement in conduct was, 

[n]o more closed door 
meetings, whispering, or negativity.

  
(GC Exh. 9, p. 1.)  Most 
importantly, the form listed specific consequences if there was 
no improvement.  Those consequences were, 

1  Reduction in 
sal
ary 
or
 
2  Change to straight commission for sales rather than 
salary.

  
(GC Exh. 9, p. 1.)  [Punctuation in the original.]  
 
Ledman described a very similar meeting with Bardwell on 
the same day as Borucki

s session.  She testified that Bardwell 
called her
 
into the office and told her:
 
 
that Wanita [Parker] and Kim, his wife, were telling him that 
we were
 
whispering and how many times we were whispe
r-

conversations because
 
nobody would know exactly 
what we 

 
saying that we were talking 
about the pay cut, but he was saying
 
that if we were talking 
                                        
                  
 
7
 

situation gi
ven the obvious unhappiness of her coworkers caused by her 

their compensation.  
 
8
 
Counsel for the Employer asked Borucki if he knew what Bardwell 
meant by toxic talk and Borucki explain


using that term until after the letter, he was given the letter.  So I just 

 
about the pay cut nobody would know and so they
 
felt like 
they were either being left out of the conversation or they 
were

or
 
that we were talking about something that we 

 
 
(Tr. 179.)  
 
The intensity of Bardwell

s concern regarding what he 
viewed as toxic talk was illustrated on the next day when he 
was on duty at the clinic along with Boruck
i and Ledman.  In 
the course of the day, he observed Borucki and Ledman co
n-
versing at the nurses

 
station.  Both employees testified without 
contradiction that Bardwell chided them, 

Come on guys.  No 
toxic talk.

  
(Tr. 88.)  Ledman told him that they were
 
whispe
r-
ing about a patient

s 
X
-
ray results.  On hearing this, Bardwell 
told them, 

Oh well, then you can whisper.

  
(Tr. 180.)
 
Borucki also testified regarding another exchange with 
Bardwell later that day or on the following day.  He reported 
that Bardwe
ll again warned that, 

he didn

t want me to get 
caught up in the toxic talk or the negativity that was going 
around the clinic.

  
(Tr. 88.)  Borucki attempted to explain that, 

the letter was not meant to be negativity, it was supposed to 
just give alterna
tives to the pay cut.

  
(Tr. 88.)   He added that 
the size of the pay cut was 

very drastic.

  
(Tr. 88.)  In r
e-
sponse, Bardwell rolled his eyes and said, 

Come on, Mike.

  
(Tr. 88.)  He also reiterated that he did not want Borucki to 
become involved in 

this toxic talk stuff.

  
(Tr. 88.)  It should 
be noted that Bardwell did not dispute the veracity of this te
s-
timony.
 
On approximately the same day as this warning to Borucki, 
Bardwell had a discussion with Ledman that offered insight 
into his evolving resp
onse to employees

 
disaffection with the 
pay cut decision.  The conversation began when Bardwell 
called Ledman into the office.  He asked her to evaluate B
o-
rucki

s job performance.  He continued with this theme by 
ma
k
ing inquiries about Ledman

s own abilit
y to assume some 
of Borucki

s existing job duties.  Next, he warned her that other 
employees were reporting continuing 

whispering.

  
(Tr. 181.)  
He then made a prediction that he was shortly to effectuate, 
observing that, 

there

s going to be a lot of cha
nges around 
here, and, you know, things are going to change pretty soon.

  
(Tr. 181.)  As with many other key conversations, Bardwell did 
not dispute Ledman

s account of this conversation.
 
On January 26, Bardwell took his first concrete step regar
d-
ing Boru
cki

s status with the Employer.  This consisted of the 
preparation and communication to Borucki of his first
-
ever 
performance review.  Thus, although Borucki had been e
m-
ployed by the clinic for 21 months and had been promoted du
r-
ing the course of those mon
ths, he had never before received a 
written evaluation.
9
  
Nor was there any evidence that any other 
employee received such an evaluation during the same time 
period.  For that reason, I do not credit Bardwell

s rather lame 
explanation that January, 

happen
ed to be also the month that 
we started doing the reviews.

  
(Tr. 223.)  Instead, I credit B
o-
rucki

s testimony that, during the course of presenting him with 
                                        
                  
 
9
 
It should be noted t
hat Borucki was hired in April 2009 and was 
promoted to his current position in March 2010.  Thus, a performance 
evaluation in January 2011 did not coincide with any sort of annive
r-
sary date.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
76
 
his evaluation results, Bardwell told him that, 

he was tired of 
the toxic talk and the negative a
tmosphere in the clinic and that 
it needed to stop.

  
(Tr. 91.)  I conclude that this statement r
e-
veals that actual motivation for the performance evaluation.
 
My conclusion regarding the motivation for the performance 
evaluation is underscored when one exa
mines its contents.  
Generally speaking, the scores assigned by Bardwell to B
o-
rucki

s job performance are consistent with a satisfactory r
e-
port.  The only major criticism was an admonition that Borucki, 

needs to work on appropriate staff interaction (i.e.
,
 
losing 
temper) + not getting involved in 

toxic talk

 
or negativity.

  
(GC Exh. 10, p.
 
4.)  In my view, this reflects the actual focus of 
Bardwell

s concern and the true reason for the issuance of the 
evaluation at this particular stage in Borucki

s care
er.  
 
Although I have concluded that the essential motivation for 
the issuance of this evaluation was in response to Borucki

s 
activities related to the pay cut, it is necessary to review the 
remainder of the evaluation as it will serve to shed important 
l
ight on the motivation for other actions taken against Borucki.  
In particular, it is important to examine Bardwell

s recorded 
perceptions regarding all areas of Borucki

s performance, kee
p-
ing in mind that Bardwell chose to terminate Borucki

s e
m-
ployment j
ust 11 days later.  It will be seen that there is nothing 
in his rating of Borucki that hints at such an outcome less than a 
fortnight in the future.
10
 
Borucki

s evaluation form notes that he has two separate job 
duties, 

Marketing Support Specialist

 
and 

Radiation Superv
i-
sor.

  
(GC Exh. 10, p. 1.)  In proceeding to provide ratings for 
specific job functions within these two broad categories, Bar
d-
well offered penetrating insight into his opinion regarding ce
r-
tain of Borucki

s duties that will figure in his
 
later efforts to 
justify Borucki

s discharge.  For example, Borucki was a
s-
sessed as having met his job requirements in the area of recrui
t-
ing new businesses for the clinic and met requirements, 

with 
commendations

 
for making telephone contacts with cor
porate 
clients.  (GC Exh. 10, p. 3.)  His compliance with company 
policies was found to consistently exceed requirements, and his 
attendance was determined to be in compliance with company 
rules.  His was also found to be consistently in compliance with 
su
ch broad evaluation categories as, 

[u]se of work time and 
availability; organization of work, follow through, productive 
use of time; attendance, timeliness, use of breaks.

  
(GC Exh. 
10, p. 5.)  As to his work in the radiation department, the eval
u-
ation 
concludes that, 

Mike does a great job supervising the 
Radiology Dept.

  
(GC Exh. 10, p. 4.)  Finally, Borucki

s ove
r-
all score is expressed as, 

Consistently Meets Requirements.

  
(GC Exh. 10, p. 9.)  
 
Numerous witnesses testified at length regarding event
s that 
took place during the work shift on January 31.  The compl
e-
                                        
                  
 
10
 
I recognize that there could certainly be circumstances where
 
an 
employer would give a good rating to an employee and then discharge 
that employee immediately thereafter.  For instance, an otherwise co
m-
petent employee could be caught engaging in embezzlement shortly 
after receiving a satisfactory job evaluation.  Th
us, it is important to 
note that there is no claim that Borucki engaged in some substantial, 
hitherto unknown, form of misconduct that superseded the overall 
satisfactory performance rating that Bardwell awarded him mere days 
prior to his abrupt terminatio
n.  
 
ment of employees that day consisted of Grossman as medical 
provider, Ledman as nurse, Borucki as radiation technician, and 
Kim Bardwell as receptionist.  Significantly, this was Ledman

s 
la
st day at work as she had tendered her resignation approx
i-
mately a week earlier.  Grossman planned to commemorate 
Ledman

s departure by bringing three slices of cheesecake to 
work.  
 
The testimony of all concerned, indicates that the behavior of 
Grossman, 
Ledman, and Borucki proved to be frustrating and 
hurtful to Kim Bardwell.  As indicated by the lack of a fourth 
piece of cake, she was clearly excluded from the social aspect 
of the work environment on that date.  As she put it, 

the whole 
day was difficul
t.

  
(Tr. 202.)  I have already observed that 
Bardwell was a careful witness, even when reporting events 
that had aroused her ire.  Her concern with accuracy was illu
s-
trated in her description of what she felt that day:
 
 

nt that they were working
 

 
congregating in the break room with the door shut. . . . [T]he
 
whole day, I just felt left out.  I felt like I was being ignored,
 
unless it had

you know, unless it wa
s work
-
related.
 
 
(Tr. 202.)  She confirmed that, among her attempted responses 



 
Borucki, Grossman, and Ledm
an

s cliquish behavior and 
Kim Bardwell

s angry and distressed reaction to it, culminated 
in a controversy regarding the treatment of a patient who a
r-
rived at the clinic later that day.  Matters began when this p
a-
tient called the clinic, stating that he ha
d smashed his hand in a 
car door.  He was concerned both about the injury and about the 
cost of treatment.  Bardwell went to find the medical staff in 
order to get an estimate from them as to the costs of care.  She 
encountered them in the break room and d
escribed the patient

s 
inquiry.  She testified that Grossman told her that the patient 
would need an 
X
-
ray.  In testimony that includes a further i
n-
sight into her sense of hurt, Bardwell reported that, 

she didn

t 
give me any more information; they were bu
sy.

  
(Tr. 197.)  
Bardwell computed the fees for a clinic visit and 
X
-
ray and 
gave the patient the resulting total as the cost estimate for the 
treatment.  
 
Ten minutes later, the patient arrived at the clinic in the 
company of his girlfriend.  There appea
rs to be no doubt that 
the patient

s presentation was highly unusual.  As Bardwell 
explained, he was 

very upset

 
and 

talking loudly.

  
(Tr. 198.)  
Although the waiting room had been empty prior to the p
a-
tient

s arrival, other patients came in shortly the
reafter.  Bar
d-
well decided to place the finger injury patient in the trauma 
room.  She conceded in her testimony that she did not do this 
out of concern for his medical condition, but rather due to his 
loud conduct and unusual demeanor.  Indeed, she agreed
 
that 
she could not observe his injury at all since he was holding his 
injured finger in his other hand.  She asked him if it was blee
d-
ing and he reported that it was not.  After placing the patient in 
the trauma room, she gave his girlfriend the paperwork
 
to co
m-
plete since his hand was incapacitated.  
 
 NORTHFIELD URGENT CA
RE
 
77
 
At this point, Bardwell returned to the break room where she 
found the other three staff members eating the cheesecake.
11
   
Nursing hurt feelings and having just dealt with a difficult p
a-
tient, Bardwell ente
red the break room appearing, in Gros
s-
man

s words, 

irate.

12
  
(Tr. 53.)  She told the staff, 

There

s a 
patient in the trauma room.  You guys need to get up and get 
back to work.

  
(Tr. 53.)  Grossman interjected, 

Wait. Stop . . . 
. Why is he in the 
trauma room?

  
(Tr. 53.)  She explained that 
she posed this question to Bardwell, 

because I needed to know 
what I was going to be walking into.  Is this a chest pain?  Is 
that a DVT [deep venous thrombosis]?  What is this?

  
(Tr. 53.)  
Bardwell responded 
that she placed him in the trauma room 
because he was in pain.  Grossman asked what kind of pain and 
Bardwell said, 

[h]e has finger pain.  Get back to work.

13
  
(Tr. 
54.)
 
Both Ledman and Grossman testified that, immediately upon 
Bardwell

s departure from 
the break room, they got up to attend 
to the patient.  They went into the trauma room where Gros
s-
man conducted a preliminary assessment.
14
  
She testified that, 

[h]is finger was normal . . .
 
. 
It looked completely normal.  He 
was calm, sitting on the gurne
y table.  He wasn

t writhing in 
pain.

15
  
(Tr. 54.)  He told her that he had jammed his finger in 
a door and had already taken ibuprophen.  Grossman explained 
that the next step would be an 
X
-
ray.  Given her evaluation of 
his condition, she determined that
 
this could be performed once 
he had been registered and his medical chart had been prepared.  
As she put it, 

he

s not acute, he can wait to be registered.

  
(Tr. 55.)  
 
Grossman reported that the normal office procedures were 
then accomplished.  Bardwell
 
completed the registration pr
o-
cess and Ledman took the patient

s vital signs, medical history, 
and allergy information.  At that point, Grossman conducted 

a 
more thorough exam than what I did initially.

  
(Tr. 55.)   She 
ordered the 
X
-
ray, which revealed
 
that the finger was not br
o-
ken.  Grossman placed a splint on the finger and sent the patient 
                                        
                  
 
11
 
There was nothing improper about this since it will be recalled that 
Bardwell confirmed that, prior to the arrival of the finger patient, the 
waiting room was empty.  
 
12
 

p-

.)
 
13
 
Ledman testified that Bardwell provided a more sarcastic response 


shortly be described, Bardwell, herself
, wrote an account of these 



the original.]
 
14
 
B
ardwell appeared to believe that there was some additional per
i-
od of delay before the patient was examined by Grossman or Ledman.  


s contrary 
assumption was a product of her overall distress regarding the events of 
this workday.
 
15
 


was nothing, just
 


 
home.  She testified that the patient did not voice any co
m-
plaints to her.  
 
Bardwell reported that the patient did voice dissatisfaction to 
her.  As she put it, 
he was 

furious, and still in pain when he 
left.

  
(GC Exh. 8.)  While I do not doubt that the patient may 
have been unhappy with the pain caused by his injury, it also 
clearly appears that a significant source of his anger was the 
size of his medical bill
.  This amount was well in excess of the 
estimate that he had been given over the telephone by Bardwell.  
The discrepancy was the failure to include the cost of the 

fi
n-
ger splint application

 
in addition to the treatment charge and 
the 
X
-
ray.  (GC Exh. 8.
)  Bardwell and Grossman each a
t-
tempted to deflect blame from themselves for this underest
i-
mate.  I would only note that it would have been very difficult 
to provide an accurate estimate over the phone.  It is unclear to 
me how anyone would have been able 
to predict the need for 
the application of a splint prior to observing the condition of the 
finger.  In fact, the evidence established that the clinic subs
e-
quently changed its procedures to decline to provide detailed 
cost estimates to future patients over
 
the telephone.  
 
On returning home after her shift, Ms. Bardwell wrote an a
c-
count of the events that had caused her concern during the day.  
She reported that Borucki, Ledman, and Grossman took eight 
breaks, including lunch and dinner.  Three of those bre
aks i
n-
volved 

whispering,

 
while another three involved 

door [b
e-
ing] shut.

  
(GC Exh. 8.)  She then described the events invol
v-
ing the finger patient.  When asked why she took the trouble to 
create this document, she explained that it was, 

because the 
wh
ole day was difficult.

  
(Tr. 202.)  
 
After drafting her account of the day

s events, she showed it 
to her husband.  She told him that she felt the report should be 
included in Ledman

s personnel file in the event she reapplied 
for work at the clinic as sh
e had done after quitting once before.  
Dr. Bardwell asked her to expand her original report to 

be 
more specific,

 
because, 

what he was seeing, not only about 
Gina Ledman, but about all three of them, was very discoura
g-
ing.

16
  
(Tr. 203.)  Bardwell

s rev
ised report is the document 
placed into evidence as G
eneral 
C

 
Exhibit 8.  
 
One may readily infer that the impact of his wife

s distress 
over what she perceived as misconduct by Borucki, Ledman, 
and Grossman had a direct effect on the employment 
decisions 
made by Dr. Bardwell over the course of the following days.  In 
fact, the first such decision was announced to Borucki on Fe
b-
ruary 3.  Borucki testified that, on that date, he was feeling ill 
and had arranged to switch shifts with another radiolo
gy tec
h-
nician.  During the course of the day, he received a telephone 
call from Bardwell, 

who was upset and said that he needed me 
to come in and work that shift because he wanted to discuss 
sales and marketing stuff.

  
(Tr. 95.)
 
Borucki reported to the c
linic at 2:30 p.m.  On his arrival, 
Bardwell called him into the office to inform him that, 

he no 
longer wanted me to do sales and marketing, that he couldn

t 
trust me, and that the clinic wasn

t doing very well and he had 
to make cuts and so he was going
 
to take over that position.

  
(Tr. 96.)
 
                                        
                  
 
16
 
Dr. Bardwell confirmed that he asked his wife to add additional 
details to her written account.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
78
 
In his own testimony, Bardwell confirmed that he had deci
d-
ed to demote Borucki because, 

I felt that he was over time not 
being completely honest with me.

  
(Tr. 233.)  As to partic
u-
lars, he cited his unhappiness 
about Borucki

s handing of the 
marketing of influenza vaccines.  He reported that, in Nove
m-
ber 2010, the clinic found itself with a large inventory of u
n-
used flu shots.  He instructed Borucki to contact the clinic

s 

established

 
corporate customers to inv
ite them to offer flu 
shot programs for their employees.  (Tr. 232.)  None of the 
customers availed themselves of the opportunity.
17
  
 
Bardwell testified that he became 

suspicious

 
of Borucki

s 
efforts to market the flu shots.  (Tr. 234.)  As a result, he
 
asked 
Borucki to provide him with a list of customers.  Borucki fu
r-
nished him with a list of 

20 to 30 companies.

  
(Tr. 234.)  
Bardwell chose to contact 
four
 
of the listed firms to verify B
o-
rucki

s sales efforts.  He testified that the individuals he spo
ke 
with at 
three
 
of the companies could not recollect whether B
o-
rucki had contacted them about the flu shots.  The fourth co
m-
pany was an organization named Tru Vue.  Bardwell testified 
that the person he spoke with at Tru Vue told him that Borucki 

did not
 
contact us in any way, shape, or form.

  
(Tr. 235.)  
Bardwell did not provide any testimony regarding when he had 
this conversation.  
 
On the day after the demotion meeting, Bardwell sent B
o-
rucki a formal notification that his 

sales, marketing, and rad
i-
o
logy technician position . . . is being reduced to radiology 
technician alone.

  
(GC Exh. 11.)  The letter advised that this 
would represent a 

switch from salary to an hourly rate.

  
(GC 
Exh. 11.)  No rationale for this demotion was cited in the do
c-
ument.
 
Very shortly after his decision to demote Borucki, Bardwell 
altered course and decided on a more drastic approach.  Just 
2
 
days after writing the letter of demotion, Bardwell called B
o-
rucki into his office and discharged him from employment.  
Borucki repo
rted that Bardwell informed him of his termination 
on February 6, immediately after he had reported to the clinic 
to begin his shift.  He testified that Bardwell explained that, 
 
 
he was letting me go because he did not, he could not trust me 
and he needed
 
somebody that he could trust . . . and he also 
said, you know, he was sick of the toxic talk and closed
-
door 
meetings.
 
 
(Tr. 98.)  Borucki asked why Bardwell did not trust him and 

 
The first example provided 
by Bardwell related to an inc
i-
dent in August 2009.  At that time, Borucki and several other 
clinic employees were attending an off
-
site training session.  
Bardwell gave Borucki permission to purchase dinner for the 
attendees.  Afterwards, Borucki told Bard
well that the cost of 
                                        
                  
 
17
 
Borucki provided a logical 
explanation for the complete lack of 
success in this endeavor.  He explained that the decision to offer such 
flu clinic programs was taken too late in the season.  By November, 
employers had typically completed whatever arrangements they inten
d-
ed to make t
o cope with the influenza season.  This testimony was 
uncontroverted.
 
the meal was $65.  However, he submitted a reimbursement 
request in the amount of $75.
18
   
 
The second example cited by Bardwell concerned an inc
i-
dent that had occurred 
6
 
months ago.  At that time, Borucki had 
used the company credit 
card to purchase a case of bottled w
a-
ter for the clinic without Bardwell

s prior consent.
19
 
After this discussion about the rationales for Borucki

s di
s-
charge, Bardwell asked him for his password to his office email 
account.  After providing this informati
on, Borucki asked 
Bardwell to give him a written termination letter.  In response, 
Bardwell sent him an email that afternoon advising that, 

as of 
10:00 am today 2/6/11, your employment for Northfield Urgent 
Care has been terminated.

  
(GC Exh. 12.)  As wi
th the dem
o-
tion letter, no reason for the termination is cited in the email.
 
It should be noted that Bardwell did not testify in any detail 
regarding this meeting.  He did, however, prepare a written 
account of it.  In that account, he reported that he fir
ed Borucki 
for 

repeated dishonesty.

  
(R. Exh. 2, p. 8.)  He also listed the 
instances of dishonesty involved.  These consisted of calling in 
sick when he was not ill, the training meal reimbursement, the 
pur
chase of water, and the failure to contact Tru Vue regarding 
flu shots.  
 
Having obtained the password, Bardwell now proceeded to 
examine Borucki

s work email account.  In so doing, he repor
t-
ed that he was dismayed to find Grossman

s January 8 email to 
Led
man and Borucki and Ledman

s reply.  When asked why 
these emails caused such dismay, he explained that it was b
e-
cause of the discussion about quitting and receiving une
m-
ployment and also because, 

I had confirmation that Jennie had 
written the letter.

  
(T
r. 282.)  After reading the emails, Bar
d-
well forwarded them from Borucki

s email account to Gros
s-
man

s own work and personal email accounts.  
 
Early the next morning, February 8, Borucki sent a text me
s-
sage to Grossman, telling her to check her email.  Whe
n she did 
so, she found the forwarded material from Bardwell.  She r
e-
ported to the clinic at 8 a.m. to begin her workday.  As she 
sought to obtain her timecard from her file folder, she found 
that it contained another copy of the same email exchange.  
 
Gro
ssman proceeded into the office and found Bardwell 
seated there with yet another copy of the email exchange on his 
desk.  He asked her, 

[w]hat do you have to say about this?

  
(Tr. 48.)  She replied that she believed they had already di
s-
cussed the matter.
  
He responded that, 

[f]rom what it looks 
                                        
                  
 
18
 
Borucki went on to explain that he had forgotten to tell Bardwell 
about the tip for the server.  This was the reason for the higher request 
for reimbursement.  He also testified that,
 
when asked about the diffe
r-
ent amount, he told Bardwell the reason for the discrepancy and Bar
d-

corroborated by the fact that it is undisputed that no disciplinary action 
was taken reg
arding this incident.  
 
19
 
Once again, Borucki explained this event, reporting that Grossman 
had told him that the clinic needed bottled water to offer to patients and 

put it on the c

had questioned him about it.  On explaining the circumstances, Bar
d-

water in the future.  (Tr. 102.)  As with the dinner reimbu
rsement, the 
absence of any contemporaneous disciplinary action taken against 
Borucki serves to corroborate his account. 
 
 NORTHFIELD URGENT CA
RE
 
79
 
like here, it looks like insubordination to me.

  
(Tr. 48

49.)  He 
added that, 

[m]aybe I should suspend you without pay and 
benefits.

  
(Tr. 49.)  
 
At this juncture in their tense exchange, Grossman left the 
offi
ce and returned in the company of Wanita Parker.  Her i
n-
tent was to have Parker serve as a witness to the conversation.  
Grossman then asked Bardwell, 

[c]an you explain to me how 
I

m being insubordinate?

  
(Tr. 49.)  He declined to respond, 
but simply lef
t the office.  
 
After a 
10
-
minute interval, Bardwell summoned Grossman 
and Parker back into the office.  He told Grossman, 

[a]t this 
point I

m just going to terminate you.

  
(Tr. 50.)  When she 
asked for the reason, he told her that it was, 

[f]or insubor
din
a-
tion.

  
(Tr. 50.)  She demanded more information and Bardwell 
declined, telling her that, 

I

ll let you know in 10 days.

  
(Tr. 
50.)  Under cross
-
examination, Bardwell did explain that by 
choosing to fire Grossman for insubordination, 

I meant recu
r-
ren
t negative talk, whispering, and closed door meetings.

  
(Tr. 
279.)  
 
As promised, on February 17, Bardwell sent Grossman a 
formal written explanation of his decision to terminate her e
m-
ployment.  He told her that:
 
 
Your misconduct was a serious violation 
of the standards of
 
behavior that Northfield Urgent Care has a right to reasonably
 
expect and because of your substantial lack of concern [for]
 
employment.  Specifically, without limitation, prior to Febr
u-
ary 8,
 
2011 you received several warnings regarding
 
conduct 
of yours
 
that violates expected standards of behavior.  Add
i-
tionally, and
 
without limitation, on or about January 31, 2011 
you failed to
 
provide prompt medical care to a medical patient 
in physical
 
pain.
 
 
(GC Exh. 7.)  The parties agree that the r
eference to patient 
care involved the patient with the injured finger whose visit to 
the clinic has already been described in detail.
 
On April 13, Grossman filed an unfair labor practice charge 
based on events at the clinic.  (GC Exh. 1(a)
.
)  She filed an 
amendment on May 16.  (GC Exh. 1(c)
.
)  The Regional Dire
c-
tor issued a complaint and notice of hearing on May 31.  (GC 
Exh. 1(e)
.
)  Grossman and Borucki have not been offered e
m-
ployment at the clinic at any time since their discharges.
 
B. Legal Analysis
 
The
 
General Counsel alleges that Dr. Bardwell

s response to 
staff dissatisfaction over
 
his pay cut decision consisted of a 
number of unfair labor practices, including adverse personnel 
actions involving Borucki and Grossman.  Ultimately, the co
n-
tention is tha
t Bardwell unlawfully discharged those two e
m-
ployees in response to their protected concerted activities in 
protest against the reduction in their compensation.  I will a
s-
sess the Employer

s actions in chronological order, with parti
c-
ular attention to his 
ultimate decision to terminate the two e
m-
ployees.
20
  
 
                                        
                  
 
20
 
There is an additional allegation that the Employer promulgated, 
maintained, and enforced a handbook rule that unlawfully 
prohibited 
employees from discussing their compensation with each other.  The 
Employer concedes this issue.  (See R. answer to complaint, par. 4(z) 
and R. Br. at p. 7 which admits that the handbook provision contained 
Before engaging in the evaluation of the Employer

s beha
v-
ior, I must address an essential preliminary consideration.  The 
Acting General Counsel

s theory as to most of the alleged u
n-
fair labor practices
 
centers on his view that the Employer was 
responding vigorously and unlawfully to the protected concer
t-
ed activities of its employees.  Absent a conclusion that those 
employees had actually been engaged in such protected co
n-
certed activities, there would 
be no basis for the Board to reg
u-
late management

s conduct.  
 
It must be recognized that, typically, the issue of protected 
concerted activity will arise in the context of employees

 
efforts 
to organize or assist in the functioning of a labor union.  In this 
case, there is no evidence that the clinic

s staff ever sought to 
create or affiliate with any labor organization.  Despite this, it is 
well
 
established that the Act

s protections
 
extend beyond the 
context of labor union organizing.
21
  
This is evident from the 
language of Section 7 of the Act which provides that employees 
shall possess 

the right of self
-
organization . . . to engage in 
other concerted activities for the purpose of 
. . . mutual aid and 
protection.

  
This right is enforced through the mechanism of 
Section 8(a)(1) which prohibits employer interference, restraint, 
or coercion of employees who are exercising their Section 7 
rights.
 
The Board

s recognition of the Act

s pr
otection of emplo
y-
ees

 
activities that do not involve labor unions was explicitly 
endorsed by the Supreme Court in 
NLRB v. Washington Alum
i-
num Co., 
370 U.S. 9 (1962).  In that case, employees of a 
foundry were not represented by any union.  Nevertheless, t
hey 
chose to walk off the job as a group in order to protest the lack 
of heat in the plant during a wintertime cold spell.  The e
m-
ployer fired them for violating a company rule that prohibited 
unauthorized departures from work.  Management argued that 
the 
employees

 
concerns were merely 

gripes,

 
and that it was 
already working to have the furnace repaired at the time of the 
walkout.  Both the Board and the Supreme Court ordered the 
reinstatement of the discharged employees.  As the unanimous 
Court explaine
d, the workers had 

no bargaining representative 
and, in fact, no representative of any kind to present their grie
v-
ances to their employer.  Under these circumstances, they had 
to speak for themselves as best they could.

  
370 U.S. at 15.  In 
so doing, the
y were entitled to the protection of the Act.
22
  
As 
                                        
                                        
            
 

 
I will discuss the issue briefly at 
the conclusion of my legal analysis.
 
21
 
These additional protections afforded by the Act are often invoked 
in settings that are far removed from the typical labor union case.  For 
example, on my own docket, I have addre
ssed these issues in a case 
involving investment consultants for a large financial institution in 
Citizens Investment Services Corp., 
342 NLRB 316 (2004), affd. 430 
F.3d 1195 (DC Cir. 2005), and in a recent case that I will discuss in this 
decision due to 
its presentation of similar analytical issues arising out 
of the discharge of hair stylists at a salon and day spa, 
Salon/Spa at 
Boro, 
356 NLRB 
444
 
69 (2010).
   
 
22
 
The Court also declined to limit such protection to situations 
where it found the employees

it took note of the fact that the walkout occurred at the same time the 
employer was already acting to fix the furnace problem and that this, 

16


 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
80
 
the Court explained, 

an employer is [not] at liberty to punish a 
man by discharging him for engaging in concerted activities 
which §7 of the Act protects.

  
370 U.S. at 17.
 
In effectuating the Supreme Co
urt

s mandate, the Board has 
been careful to draw a distinction between individual acts and 
protected concerted activity.  That the drawing of such distin
c-
tions is sometimes complicated is illustrated by the extensive 
citation necessary to describe the pro
cedural history of the 
Board

s leading precedents on the topic:  
Meyers Industries 
(Meyers I), 
268 NLRB 493 (1984), remanded sub nom. 
Prill v. 
NLRB, 
755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 U.S. 
948 (1985)
,
 
and 
Meyers Industries (Meyers II), 
281 NLR
B 882 
(1986), affd
.
 
sub nom. 
Prill v. NLRB, 
835 F.2d 1481 (D.C. Cir. 
1987), cert. denied 487 U.S. 1205 (1988).  In 
Meyers II,
 
the 
Board held that the Act 

requires some linkage to group action 
in order for conduct to be deemed 

concerted

 
within the mea
n-
ing of Section 7.

  
281 NLRB at 884.  In assessing the nature of 
such concerted activity, the Board has cautioned that a pra
g-
ma
t
ic approach is required in order to properly assess the 

my
r-
iad of factual situations that . . . will continue to arise in this 
area of the law.

  
Meyers I, 
268 NLRB at 497.  The key concept 
is that concerted action must 

be engaged in with or on the 
authority of other employees, and not solely by and on behalf 
of the employee himself.

  
Meyers I, 
268 NLRB at 497.  
 
In this case, i
t is evident that Borucki and Grossman acted 
together and in further concert with a number of their cowor
k-
ers.  Thus, it will be recalled that Borucki, Ledman, and 
Grossman decided on the use of an anonymous letter to present 
their objections to the pay cu
t.  Grossman drafted the letter and 
submitted it for editing and approval to Ledman and Borucki.  
They did approve the letter as drafted.  These three employees 
also engaged in discussions of the pay cut and the appropriate 
response to it with a variety of
 
additional staff members.  These 
included Parker, Rodgers, Garry, Stowe, and Collins.  Indeed, 
there was uncontroverted testimony from Ledman that Garry, 
Stowe, and Collins specifically expressed their belief that, 

it 
was a good idea to write the letter.

  
(Tr. 175.)  All of these 
discussions about the terms of employment and the proper 
means of conveying dissatisfaction with the pay cut constituted 
concerted activity among a group of employees.  Their conduct 
was indistinguishable from that of the worker
s involved in 
Champion Home Builders Co., 
343 NLRB 671 (2004), enf. in 
pertinent part 
sub. nom. 
Carpenters Local 1109 v. NLRB, 
209 
Fed. Appx. 692 (9th Cir. 2006) (discharged employee had e
n-
gaged in concerted activity when he discussed his concerns 
about th
e employer

s bonus policy with coworkers who agreed 
with his plan to write a protest letter to the employer).  
 
Not all concerted activity is protected under the Act.  Having 
acknowledged this, it must also be observed that a concerted 
                                        
                                        
            
 
This is pertinent to the present case because there is credible evidence 

ions against employees arose in 
significant measure from his belief that their use of an anonymous letter 
was offensive and unreasonable.  His assessment is immaterial in light 

o-
tected acti
vities.  The Board continues to take the same position, decli
n-

t-

Accel, Inc., 
339 NLRB 1052, 1052 (2003) [
i
nternal pun
c-
tuation omitted].    
 
protest about a pay 
cut clearly falls within the Act

s ambit of 
protection.  As the Board has held, 

there can be no doubt that 
there is no more vital term and condition of employment than 
one

s wages, and employee complaints in this regard clearly 
constitute protected activi
ty.

  
Rogers Environmental Contrac
t-
ing, 
325 NLRB 144, 145 (1997), quoting 
Cal
-
Walts, Inc., 
258 
NLRB 974, 979 (1981).   
 
It is also true that concerted activity may be of an egregious 
character to such a degree that it loses protection.  As the Board 
explai
ned:
 
 
The protection that our Act provides employees verbal and
 
written expressions during the course of protected activity is
 
not without limitation.  Otherwise protected activity may b
e-
come unprotected if in the course of engaging in such
 
activity, 
the e
mployee uses sufficiently opprobrious, defamatory,
 
or 
malicious language.  Nonetheless, the most repulsive speech
 
enjoys immunity provided it falls short of a deliberate or rec
k-
less
 
untruth.  [Citations and internal punctuation omitted.]
 
 
Honda of America 
Mfg., 
334 NLRB 751, 752 (2001), enf. 73 
Fed. Appx. 810 (6th Cir. 2003). In this case, there is absolutely 
nothing that would remotely suggest that the behavior of any of 
the employees transgressed the standards for protection.  In 
particular, I have alread
y characterized the letter written by 
Grossman and approved by Borucki as being both civil and 
respectful in its language and tone.  
 
For these reasons, I readily find that the statements and a
c-
tions that the clinic

s employees made in response to the pay 
cut were both concerted and protected within the meaning of 
the Act.  As a result, adverse actions taken against those e
m-
ployees due to their participation in these activities would be 
unlawful under the Act.
 
I will now examine the Employer

s actions as 
they unfolded 
in response to the staff

s reaction to the announcement of the 
pay cut on January 4.  To begin, the Acting General Counsel 
alleges that, shortly after receiving the anonymous employees

 
letter on January 12, Bardwell unlawfully interrogated e
mplo
y-
ees and unlawfully prohibited them from discussing the pay cut 
with each other.
23
 
 
Bardwell testified that he did conduct meetings with e
m-
ployees regarding the anonymous letter.  Borucki testified that 
he had such a discussion with Bardwell on January
 
12.  I have 
already noted that I credit much of Borucki

s account, inclu
d-
ing his assertion that Bardwell asked, 

f I knew who drafted 
the letter.

  
(Tr. 81.)  
 
The Board does not hold that all questioning of employees 
by their employers is unlawful.  R
ather, it employs a totality of 
circumstances test to gauge the propriety of such interrogations.  
                                        
                  
 
23
 
As explained in her brief, counse
l for the Acting General Counsel 


this incident took place on January 13.  In addition, Bardwell interr
o-
gated Bo

took place on January 12 and Landon was questioned sometime during 
the same month.  All of these matters were fully litigated by the parties 
and any imprecision regarding dates in the complaint was
 
not prejud
i-
cial.  See 
Pergament United Sales, 
296 NLRB 333, 335 (1989), enf. 
920 F.2d 130 (2d Cir. 1990).  
 
 NORTHFIELD URGENT CA
RE
 
81
 
See 
Rossmore House, 
269 NLRB 1176 (1984), affd. sub nom. 
Hotel Employees Local Union 11 v. NLRB, 
760 F.2d 1006 (9th 
Cir. 1985).  In conducting the assessment
, the Board considers 
the so
-
called 
Bourne
24
 
factors, which it has described as fo
l-
lows:
 
 
Those factors are:  (1) The background, i.e., is there a
 
history 
of employer hostility and discrimination?  (2) The
 
nature of 
the information sought, e.g., did the in
terrogator
 
appear to be 
seeking information on which to base taking
 
action against 
individual employees?  (3)  The identity of
 
the questioner, i.e., 
how high was the interrogator in the
 
company hierarchy?  (4)  
The place and method of interrogation, e.g., 
was the employee 

 
office?  Was there an atmosphere of u
n-
natural formality?
 
The truthfulness of the reply.
 
 
Holiday Inn
-
JFK Airport
, 348 NLRB 1, 4 (2006), citing 
Rossmore House,
 
supra.  
 
Regarding Bardwell

s questioning of Borucki, the
 
first factor 
cuts against the Employer as both Bardwell and Borucki co
n-
firmed that Bardwell was 

upset

 
about the anonymous letter 
and appeared 

obviously

 
so during the interview.  (Trs. 250, 
81.)  Thus, the employee was confronted by an expression of 
em
ployer hostility.  The second factor, the nature of the inquiry, 
is strong evidence of unlawful conduct.  In this regard, Bar
d-
well

s conduct mirrors that of the employer in 
United Services 
Auto
mobile
 
Assn., 
340 NLRB 784, 786 (2003), enf. 387 F.3d 
908 (D.C.
 
Cir. 2004), where employees were questioned with 

only one objective . . . to identify who had been engaged in the 
flier distribution.

  
The nature of such a pointed inquiry is 
strongly probative of unlawful conduct.  Likewise, the next 
factors support th
e same conclusion.  Bardwell was the highest 
official of the employer and his questioning took place in the 
formal setting of his office.  Regarding the final criterion, I 
decline to find against the employer as I did not credit B
o-
rucki

s evasion in recoun
ting his response to the questioning.  
 
With particular emphasis on the prohibited purpose of the 
questioning, I conclude that the hostile interrogation of Borucki 
regarding the identity of the employee who had engaged in 
protected conduct that the employe
r deemed unacceptable was 
unlawful.  While the Acting General Counsel has not specif
i-
ca
l
ly alleged that it constituted an unfair labor practice, I will 
consider it as evidence of the Employer

s unlawful animus 
involved in the adverse actions taken against 
Borucki and 
Grossman within the next month.  See 
American Packaging 
Corp., 
311 NLRB 482 fn. 1 (1993) (

law is well
-
settled that 
conduct that exhibits animus but that is not independently a
l-
leged to violate the Act may be used to shed light on the motive 
fo
r, or underlying character of, other conduct that is alleged to 
violate the Act

)
,
 
and 
Meritor Automotive, 
328 NLRB 813 
(1999) (same).   
 
In addition to his interrogation of Borucki, in the same time 
frame Bardwell also asked Landon about the authorship of
 
the 
letter.  While Landon was the clinic

s nurse manager, there is 
no contention that she was a statutory supervisor.  As with B
o-
rucki, Bardwell

s inquiry into authorship of the letter had the 
same unlawful purpose and his questioning was conducted with 
                                        
                  
 
24
 
Bourne v. NLRB, 
332 F.2d 47, 48 (2d Cir. 1964).
 
t
he same degree of formality.  It is true that Landon responded 
truthfully and without hesitation.  This factor cannot be dec
i-
sive as Landon was clearly sympathetic to Bardwell

s position 
regarding the letter.  The fact that the employee under interr
o-
gation
 
is friendly to management

s position cannot excuse an 
otherwise unlawful attempt to uncover protected activities in 
order to impose sanctions against those employees engaged in 
the activities.  Bardwell

s questioning of Landon is also ev
i-
dence of his anim
us against the protected activities of his e
m-
ployees who were involved in drafting and presenting the 
anonymous letter regarding the pay cut.
 
Turning next to the specific conversation alleged to involve 
the commission of several unfair labor practices, the
 
evidence 
demonstrates that, on January 13, Bardwell summoned Ledman 
into his office.  He interrogated her regarding two topics.  She 
testified that he began by asking her if she had participated in 
employee discussions about the pay cut on January 7.  Led
man 
added that, 

he told me that these conversations are toxic and 
we

re not supposed to be talking about the pay cut.

  
(Tr. 176.)  
Next, Bardwell showed Ledman the anonymous letter and 
asked her, 

if I knew who wrote the letter.

25
  
(Tr. 176.)  Le
d-
man to
ld him that she did not know who wrote it.  Bardwell 
then informed her that he was 

upset

 
about the letter and that 
he knew that Grossman was the author, 

because it seemed like 
it was her vocabulary or her style of writing.

  
(Tr. 177.)  
 
The Acting Gene
ral Counsel contends that Bardwell

s stat
e-
ments constituted three separate unfair labor practices consis
t-
ing of two improper interrogations
26
 
and an unlawful directive 
to Ledman that she refrain from discussing the pay cut with 
coworkers.  (See complaint, 
GC Exh. 1(e), at pars. 4(a, b, and 
c).
)
  
Ledman

s testimony about the meeting was uncontroverted 
and corroborated to a substantial degree by Bardwell

s admi
s-
sion and by a pattern of similar conduct on his part.  Finding 
her account to be reliable, I conclu
de that Bardwell did violate 
the Act by impermissibly questioning Ledman for the purpose 
of learning about the specific involvement of employees in 
protected activities with the objective of taking adverse actions 
against such employees.  All of the 
Bourne
 
factors support this 
conclusion.  
 
In addition to the unlawful interrogation, Bardwell instructed 
Ledman to refrain from discussing the pay cut with her 
coworkers, characterizing such conversations as 

toxic.

  
(Tr. 
176.)  Discussing such topics with cowo
rkers is protected acti
v-
ity within the meaning of the Act.  See 
Mesker Door
, 
357 
NLRB 
591, 592
 
(2011)
 
(employee engaged in 

protected activ
i-
ty

 
when he discussed the union with a coworker).  There was 
no contention that the Employer prohibited clinic employees 
from conversing with each other about topics unrelated to 
work.  In such circumstances, the Board

s policy is clear.  As it 
                                        
                  
 
25
 
In his own testimony, Bardwell confirmed that he asked Ledman 
about the letter.  See 
T
r. 266.
 
26
 
It is far from clear to me that an employer commits multiple unfair 
labor practices if its officials ask improper questions on more than one 
topic during the same interrogation.  I will not engage in any detailed 
assessment of this manner of pleading 
since the remedial response to 
such employer misconduct is identical whether one characterizes the 
conduct as one offense or multiple offenses.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
82
 
explained in t
he related context of a union organizing ca
m-
paign:
 
 
[A]n employer may forbid employees from talking about a 
union
 
during periods when the employees are supposed to be 
actively
 
working, if that prohibition also extends to other su
b-
jects not
 
associated or co
nnected with their work tasks.  Ho
w-
ever, an
 
employer violates the Act when employees are fo
r-
bidden to
 
discuss unionization, but are free to discuss other 
subjects
 
unrelated to work, particularly when the prohibition 
is announced or enforced only in respons
e to specific union
 
activity in an organizational campaign.
 
 
Jensen Enterprises, 
339 NLRB 877, 878 (2003).  Of course, the 
same rule would apply to employer regulation of discussions 
about other protected concerted activity such as the response to 
the pay 
cut involved in this case.
27
  

Ledman to refrain from discussions with fellow employees 
regarding the pay cut constituted a violation of Section 8(a)(1).
 
The complaint next alleges that, on January 14, Bardwell 
imposed unlawful dis
cipline on Grossman in response to her 
protected activities.  (See complaint, GC Exh. 1(e), at par. 
4(e).)  As to this contention, the documentary evidence is cry
s-
tal clear.  It consists of a corrective action form written and 
signed by Bardwell on January
 
14.  It is characterized as a ve
r-
bal warning issued in response to Grossman

s 

presum[ed]

 
authorship of the pay cut letter and involvement in 

toxic talk

 
+ negativity.

  
(GC Exh. 5, p. 1.)  Grossman testified that, after 
her discharge from employment, 
she requested a copy of her 
personnel file.  Once this was provided to her, she discovered 
this corrective action form among the paperwork.  She reported 
that she had never seen it before.  Whether disclosed to her at 
the time of its creation or simply ins
erted into her personnel 
file, the corrective action form constitutes disciplinary action as 
alleged by the Acting General Counsel.  See 
Altercare of 
Wadsworth Center, 
355 NLRB 
565
 
(2010)
 
(counselings and 
warnings constitute adverse actions if they are int
ended to form 
part of employer

s disciplinary process).  
 
It remains to be determined whether the discipline was u
n-
lawfully imposed in response to Grossman

s protected activ
i-
ties.  To the extent that it responds to her presumed involv
e-
ment in preparing the
 
anonymous pay cut letter, the answer is 
obvious.  As a result, it is unnecessary at this point to interpret 
Bardwell

s meaning regarding his concepts of toxic talk and 
negativity.  I will address those topics later in this decision.  It 
is clear that 
Bardwell did impose discipline on Grossman for 
her participation in producing the anonymous letter, a protected 
activity.  The disciplinary action was unlawful.  
 
The complaint next alleges that Bardwell engaged in three 
unfair labor practices on January 1
8, all directed at Grossman.  
Grossman testified that, on that day, Bardwell spoke to her in 
his office.  He directed her attention to the anonymous letter 
and asked, 

f I wrote the letter, and I said that I wasn

t going 
                                        
                  
 
27
 
For another example in a healthcare context, see 
Scripps Memorial 
Hospital Encinitas, 
347 NLRB 52 (2006) (e
mployer violated the Act 
when supervisor overheard two nurses discussing upcoming union 


 
to say whether I wrote it or not
.

  
(Tr. 32.)  Bardwell confirmed 
this account in his own testimony.  Grossman also reported that 
Bardwell informed her that Parker had reported that she had 
been 

talking about the pay cut

 
with other employees.  (Tr. 
32.)  He instructed her that:
 
 


can
 
no longer whisper

we, meaning Gina, Mike, and m
y-
self, can
 
no longer whisper or go into offices and close the 
door

that it
 
was creating a negative environment and that 

 
be toler
ated.
 
 
(Tr. 32.)  In addition, Grossman testified that, while she was not 
given a copy during their meeting, she later discovered in r
e-
viewing her personnel file that Bardwell had written another 
corrective action form on this date.  The form again charact
e
r-



.
)  It directed her to refrain from 
discussing conditions of employment with fellow workers.  
 
I readily conclude that Bardwell

s conduct on this date i
n-
cluded the thre
e violations as alleged.  By asking Grossman if 
she had authored the anonymous letter, Bardwell engaged in a 
pointed and hostile effort to learn about her participation in 
protected activity in order to impose sanctions against her.  All 
of the 
Bourne
 
fact
ors support such a conclusion, including 
Grossman

s evasive response which was based on her entirely 
reasonable perception that a truthful answer would subject her 
to punishment.  Similarly, for reasons previously outlined, 
Bardwell

s order to Grossman to 
refrain from discussing the 
terms and conditions of her employment with her coworkers 
constituted an unfair labor practice within the meaning of Se
c-
tion 8(a)(1).  
 
This leaves the assessment of the corrective action form 
which imposed a verbal warning for 
the offenses of 

toxic 
talk

negativity.

  
(GC Exh. 4, p. 1.)  In assessing Bardwell

s 
meaning, it is vital to consider the context.  That context co
n-
sists of Bardwell

s contemporaneous discussion with Grossman 
during which he expressed his hostility toward
 
her participation 
in the protected activities of writing and presenting the letter 
protesting the pay cut and discussing the pay cut with other 
employees.
28
  
From this, it is apparent that the verbal warning 
was an unlawful response to Grossman

s protecte
d activities in 
violation of Section 8(a)(1).  
 
Next in chronological order, the complaint alleges that, on 
January 19, Bardwell committed seven unfair labor practices 
involving his interactions with Borucki and Ledman.  Turning 
first to Ledman, she provid
ed uncontroverted and credible te
s-
timony that Bardwell summoned her into the office and told her 
that Parker and Kim Bardwell, 

were telling him that we were 
whispering and how many times we were whispering each 
day.

  
(Tr. 179.)  He informed her that, 

we
 
weren

t allowed to 
have whispering conversations

 
because such conversations 
would cause other employees to feel excluded and would lead 
                                        
                  
 
28
 
Later in this decision, I will explain my further conclusion that 

oncepts of toxic talk and negativity as workplace 

protected concerted activities.   
 
 NORTHFIELD URGENT CA
RE
 
83
 
them to surmise that 

we were talking about something that we 
weren

t supposed to talk about.

  
(Tr. 179.)  
 
The Actin
g General Counsel asserts that, when Bardwell told 
Ledman that two other employees had reported that she was 
whispering, he engaged in the offense of creating an impression 
of surveillance of employees

 
protected activities.  The Board 
has explained that t
he rationale for prohibiting such conduct is 
that employees should be shielded from fear that 

members of 
management are peering over their shoulders, taking note of 
who is involved in [protected] activities, and in what particular 
ways.

  
Fred

k Wallace &
 
Son, 
331 NLRB 914 (2000).  The 
Board has further held that, 

[i]n order to establish an impre
s-
sion of surveillance violation, the General Counsel bears the 
burden of proving that the employees would reasonably assume 
from the statement in question that th
eir [protected] activities 
had been placed under surveillance.

  
Heartshare Human Se
r-
vices of New York, 
339 NLRB 842, 844 (2003).   
 
While there are certainly cases where application of this 
standard is straightforward, the Board

s precedents reveal that 
o
ther situations present close questions.  In my view, this is one 
such example.  Counsel for the Acting General Counsel bases 
her view of the illegality of Bardwell

s statement on her co
n-
clusion that, 

Ledman could have reasonably believed that Dr. 
Bardwel
l was engaged in surveillance by his reliance on other 
employees

 
reports of her behavior.

  
(GC Br. at p. 36.)  The 
difficulty with this approach is that it does not grapple with the 
Acting General Counsel

s burden of proof.  While Ledman 
could have come 
to such a conclusion, it is at least equally lik
e-
ly that she would have instead concluded that Kim Bardwell 
and Parker had taken it upon themselves to report on her beha
v-
ior.  This would certainly have been consistent with the well
-
known understanding that
 
these two employees were favorably 
disposed to management.  
 
The Board has indicated that, where two equally plausible 
i
n
terpretations exist, the burden of establishing the unlawful 
creation of an impression of surveillance has not been met.  
SKD Jonesvil
le Division, LP, 
340 NLRB 101, 102 (2003) 
(where two likely interpretations of employer

s statement exist, 
no reason to infer one over the other).  Such is the case here.  
Beyond this, I have relied on two quite specific precedents that 
appear to be on poi
nt.  In 
Bridgestone Firestone South Carol
i-
na, 
350 NLRB 526, 527 (2007), the Board held that, 

merely 
informing employees that their coworkers have volunteered 
information about ongoing [protected] activities does not create 
an impression of surveillance, p
articularly in the absence of 
evidence that management solicited that information.

  
Simila
r-
ly, in 
Stevens Creek Chrysler Jeep Dodge, 
353 NLRB 1294, 
1296 (2009), the Board held that, 

when an employer tells e
m-
ployees that it learned of their [protected] ac
tivities from anot
h-
er employee . . . the Board has found no violation.

  
[Citations 
omitted.]  
 
Considering these authorities, I conclude that an employee in 
Ledman

s position could have reached two equally reasonable 
conclusions based on Bardwell

s statem
ent that Parker and his 
wife had reported on her activities.  The first such conclusion 
would be that Bardwell had improperly solicited them to obtain 
and provide such information.  The second would be that the 
two coworkers had taken it upon themselves to
 
report the i
n-
formation to their boss.  Because the evidence is in true equ
i-
poise, the Acting General Counsel has not met his burden of 
proving this violation.  
American, Inc., 
342 NLRB 768 (2004).    
 
Bardwell

s alleged second offense in his meeting with 
Le
d-
man was an instruction to her to cease whispering with her 
coworkers.  Taking this instruction it its full and proper context, 
I conclude that it was unlawful.  In this regard, two factors are 
dispositive.  First, there was no prohibition against whispe
ring 
at this workplace.  Indeed, the testimony was clear in establis
h-
ing that whispering formed a normal practice which arose from 
the confidential nature of the work and from the legal requir
e-
ment that the clinic protect patients

 
privacy.  Indeed, it is 
noteworthy that, far from prohibiting whispering, the emplo
y-
er

s handbook encouraged it, admonishing employees that, 

[l]oud talking . . . where patients can hear is never acceptable.

  
(Jt. Exh. 1, p. 2.)   The second factor that I find compelling of a 
fi
nding of unlawful conduct is Bardwell

s contemporaneous 
explanation that whispering would prompt coworkers to co
n-
clude that the offenders were discussing a prohibited topic.  
Again, taken in context, it is clear that the prohibited topics 
would have consis
ted of the sort of toxic talk or negative talk 
about terms and conditions of employment that Bardwell found 
to be both unacceptable and punishable.  I find that Bardwell

s 
prohibition of whispering, issued during his campaign against 
protected protests of 
his pay cut decision, was unlawful.
 
The remaining alleged violations on January 19
29
 
were all d
i-
rected toward Borucki.  They consist of the utterance of two 
threats, the promulgation of two instructions to refrain from 
discussing terms and conditions of em
ployment, the creation of 
an impression of surveillance, and the issuance of unlawful 
discipline.  (See complaint, GC Exh. 1(e), pars. 4(d), (k), (l), 
(p), and (q).)
30
  
 
With one exception, the evidence, consisting of testimony 
and documentation, is both l
argely uncontroverted and quite 
overwhelming in establishing the commission of these alleged 
infractions.  Borucki testified that Bardwell called him into his 
office on this occasion and told him 

that there was a lot of 
toxic talk around the office and ne
gativity and stated that he 
was going to write me up for these closed
-
door meetings and 
toxic talk.

  
(Tr. 82

83.)  He went on to instruct Borucki that, 

we were not to discuss, have any of these whispering conve
r-
sations or discussions during work time.

  
(Tr. 83.)  
 
                                        
                  
 
29
 
In her brief, counsel for the Acting General Counsel explains that, 
while the complaint alleged tha
t one of these violations took place 

u-

(GC Exh. 1(e), pars. 4(d) and (p)
.
)  See GC Br. at fns. 16 and 17.  Once 
agai
n, the issues were fully litigated and the minor discrepancies were 
not prejudicial under the standard of 
Pergament United Sales, 
supra.  
 
30
 
Par
.
 
4(d) of the compliant states that this alleged offense occurred 
on January 12.  Par
. 
4(p) alleges an offense 
occurring on January 26, 
while par
.
 
4(q) contends that another offense was committed during the 
same meeting referred to in 4(p).  In her brief, counsel for the Acting 
General Counsel asserts that all three of these alleged unfair labor pra
c-
tices actually 
took place on January 19.  See GC Br. at fns. 16 and 17.  
Each alleged offense was fully explored by both sides at trial and I 
cannot find any prejudice regarding the discrepancy in the dates.    
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
84
 
Bardwell

s own testimony largely corroborated Borucki

s 
account.  He agreed that he asked Borucki if he had been tal
k-
ing about the pay cut and Borucki admitted that he had done so.  
At that point, counsel for the General Counsel asked him, 

And
 
after Mr. Borucki admitted he had, isn

t it true that you then 
told him he needed to be above the negativity?

  
(Tr. 274.)  
Bardwell responded affirmatively.  
 
Lest there be even the slightest doubt about what was said at 
this meeting, it is dispelled by 
the content of the corrective 
action form that Bardwell issued to Borucki during the meeting.  
The subject of the corrective action is described as 

bad beha
v-
ior

 
consisting of 

toxic talk

/negativity  Closed doors  Whi
s-
pering.

  
(GC Exh. 9, p. 1
.
)  [Punc
tuation in the original.]  The 
instruction to Borucki was, 

[n]o more closed door meetings, 
whispering, or negativity.

  
(GC Exh. 9, p.
 
1.)  The threatened 
sanction for failure to follow these instructions was plainly 
described as either, 

[r]eduction in s
alary

 
or 

[c]hange to 
straight commission for sales rather than salary.

  
(GC Exh. 9, 
p. 1.)  
 
As asserted by the Acting General Counsel, the evidence 
clearly establishes that Bardwell threatened Borucki with r
e-
prisals, including loss of pay, in the event
 
he persisted in crit
i-
cizing his terms and conditions of employment in discussions 
with coworkers.  The evidence similarly establishes that Bar
d-
well instructed Borucki to cease and desist from discussions of 
his terms and conditions of employment with his 
coworkers.  
Finally, it conclusively shows that Bardwell issued an adverse 
disciplinary action to Borucki due to his participation in the 
protected activity of discussing the Employer

s pay cut decision 
with his coworkers.  All of these actions violate Sec
tion 
8(a)(1).
31
 
Lastly, I must again grapple with the Acting General Cou
n-
sel

s assertion that Bardwell

s statements also created an i
m-
pression that he was engaged in surveillance of his employees

 
protected activities.  Examining  Bardwell

s statements on 
this 
occasion, it is noteworthy that he did not attribute his 
knowledge of Borucki

s 

whispering conversations

 
to any 
surveillance.  (Tr. 83.)  Indeed, he did not provide any explan
a-
tion as to how he became aware of this activity by employees.  
In such ci
rcumstances, the Board has rejected a finding of an 
impression of surveillance violation, observing:
 
 
A statement as to what someone has heard could be based on
 
(1) what he had heard from the grapevine 
or 
(2) what he had
 
picked up from spying.  There is no
 
reason to infer the latter 
as
 
the source over the former.  
 
 
SKD Jonesville Division, LP, 
340 NLRB 101, 102 (2003).  The 

workplace.  It is a small office and each employee could readily 
ob
serve his or her coworkers.  Grossman testified that when she 


r-

                                        
                  
 
31
 
To the extent that it is not already apparent, I will sh
ortly discuss 

concepts of toxic talk and negativity and the discussion of his pay cut 
decision by employees.  
 
views as 
to the necessity for the pay cut.  For instance, Borucki 

d-

find that a reasonable person did not have an adequate basis to 
infer fr

on January 19 that the Employer was either engaged in survei
l-
lance of protected activity or was seeking to convey an impre
s-
sion that it was engaged in such an endeavor.  As a result, the 
Acting General 
Counsel has not carried his burden of proof in 
this respect.
    
 
It is next alleged that the Employer twice violated the Act 
during a conversation between Bardwell and Ledman on Jan
u-
ary 21 in Bardwell

s office.  Ledman was the sole witness who 
testified re
garding the content of the conversation.  While I 
found most of her trial testimony to be clear and precise, her 
recollection of this conversation and her subjective view as to 
its meaning and purpose were vague and uncertain.  She repor
t-
ed that much of th
e discussion focused on Bardwell

s desire to 
learn whether Ledman felt that she would be able to perform 
some of Borucki

s current job duties.  He also commiserated 
with her regarding what he termed her 

crappy

 
work schedule.  
(Tr. 181.)  The discussion d
id turn to the pay cut issue, but 
Bardwell did not attempt to justify the cut.  Instead, using his 
calculator, he figured out the amount of Ledman

s reduction in 
income and conceded that it was, 

a lot of money.

  
(Tr. 181.)  
At this juncture, Bardwell tol
d Ledman that, 

there

s going to 
be a lot of changes around here.

  
(Tr. 181.)  Ledman explained 
that, before Bardwell could elaborate, 

we kind of got inte
r-
rupted at that point.

  
(Tr. 181.)  
 
I recognize that the Board employs an 

objective standard of 
whether [an employer

s] remark tends to interfere with the free 
exercise of employee rights.  The Board does not consider e
i-
ther the motivation behind the remark or its actual effect.

  
Scripps Memorial Hospital Encinitas, 
347 NLRB 52 (2006) 
[Citation and 
internal quotation marks omitted.]  Nevertheless, 
I find Ledman

s description of the effect of Bardwell

s discu
s-
sion with her to be probative because she struck me as a rather 
sophisticated observer of work
-
related interactions.  Her opi
n-
ion represents a u
seful insight into the objective nature of 
Bardwell

s unfinished commentary.  She described the impact 
of the conversation as follows:
 
 

there
 
was going to be a lot of changes with my schedule o
r 
with my
 
position or if he was saying

if he was then referring 
to Mike, because Mike

we were talking about Mike first.  I 
just left with
 
a funny taste, a funny taste in my mouth and a 
sort of funny
 

a-
tion was g
oing.
  
It just was kind of weird.
 
 
(Tr. 181.)  
 
Ledman

s candid expressions of uncertainty regarding the 
motivation behind Bardwell

s scattered remarks on a number of 
topics mirrors my own conclusion.  While he mentioned his 
concern about ongoing whisperin
g, he did not link that concern 
to the pay cut issue or any other term or condition of emplo
y-
ment.  
 
Much of the content of their conversation consisted of Bar
d-
well

s expressions of commiseration with Ledman regarding 
 NORTHFIELD URGENT CA
RE
 
85
 
her own working conditions, including 
the size of her pay cut.  
As a result, both Ledman and I found it difficult to conclude 
whether his contention that changes were about to occur was a 
threat or a promise of amelioration of her situation.
32
  
In resol
v-
ing this close question, I am mindful th
at the Acting General 
Counsel bears the burden of proof and that, 

mere suspicion 
cannot substitute for proof of an unfair labor practice.

  
Lasell 
Junior College, 
230 NLRB 1076 (1977) [Citation omitted]
.
  
Because Bardwell

s remarks were equivocal and inco
mplete, 
the evidence does not permit me to find that the Acting General 
Counsel has carried his burden regarding these alleged viol
a-
tions.  
 
On January 26, Bardwell subjected Borucki to a thorough 
job performance evaluation, including the detailed assessme
nt 
of both his roles as radiology supervisor and marketing specia
l-
ist.  The Acting General Counsel contends that, as part of this 
process, the Employer gave Borucki an unfavorable evaluation 
due to his participation in protected activities with his cowor
k-
e
rs.  (See complaint at GC Exh. 1(e), par. 4(r).)  Based on both 
the content of the evaluation and Bardwell

s contemporaneous 
remarks during the meeting, I find that this allegation has been 
proven.  In making such a finding, I must first acknowledge 
that m
uch of the evaluation is actually favorable and even co
m-
plimentary to Borucki.  Nevertheless, it is impossible to ignore 
the fact that Bardwell assessed Borucki

s work performance in 
one key area as failing to meet even minimum requirements.  
 
The area of 
assessed deficiency involved 

harmony, tea
m-
work and leadership

 
and the maintenance of 

good supervisor 
and employee relationships.

  
(GC Exh. 10, p. 4.)  It is evident 
that a failing grade as to these aspects of the employment rel
a-
tionship is a grave matt
er which could overshadow the other 
aspects of his evaluation.  The question remains as to whether 
the employer gave this low assessment to Borucki because of 
his protected activities.  Both the evaluation document and 
Bardwell

s remarks to Borucki concern
ing his evaluation reveal 
this to be the case.  The comment written beneath the failing 
score warned that he needed to improve his staff interactions 
and to avoid toxic talk and negativity.  This was reinforced by 
Bardwell

s verbal comment that was 

was ti
red of the toxic talk 
and the negative atmosphere in the clinic and that it needed to 
stop.

  
(Tr. 91.)  The evidence establishes that Borucki

s pe
r-
formance evaluation was significantly downgraded in direct 
response to his Employer

s disapproval of his inv
olvement in 
protected concerted activity.  This constituted a violation of the 
Act.  
 
The Acting General Counsel next contends that the Emplo
y-
er, through its agent, Kim Bardwell, engaged in actual survei
l-
lance of employees

 
protected activities in violatio
n of the 
Act.
33
  
(See complaint, GC Exh. 1(e), par. 4(s).)  There can be 
                                        
                  
 
32
 
Granted, with perfect hindsight, it appears likely that Bardwell 
was act
ually considering replacing Borucki with Ledman in the marke
t-
ing role.  However, Ledman remained uncertain that this was his mea
n-
ing and I share that uncertainty.  Even if one were to conclude that he 
was exploring this planned personnel action, it hardly 
represented a 
threat against Ledman.  Rather, such a change in her duties would have 
constituted a promotion.  
 
33
 
While the creation of an impression of surveillance is a more 
common allegation in labor law cases, actual surveillance is, of course, 
no dispute that Kim Bardwell did engage in surveillance of her 
coworkers on January 31.  Under cross
-
examination by counsel 
for the Acting General Counsel, she conceded that she 

trie
d to 
get as close to them as [she] could to listen.

  
(Tr. 207.)  [Cou
n-
sel

s words.]  She also agreed that she took the trouble to r
e-
duce her observations to written form and present them to her 
husband that evening.   
 
The real issue here is not whether K
im Bardwell engaged in 
surveillance.  It is undisputed that she did so.  Standing alone, 
this does not prove that the Employer committed an unfair l
a-
bor practice.  There is no contention that Kim Bardwell was a 
supervisor at the clinic.  Indeed, it is fair
 
to say that her position 
as receptionist was at the lowest rung of the corporate ladder.  
The Employer does concede that she was an agent of the clinic.  
Nevertheless, in order to find the Employer liable for her co
n-
duct, it must be shown that she was aut
horized to perform the 
particular acts at issue as part of her agency status or that the 
Employer

s conduct and statements created a reasonable belief 
among the employees that she was so authorized.  See 
Pan
-
Osten Co., 
336 NLRB 305, 306 (2001) (

party who 
has the 
burden to prove agency must establish an agency relationship 
with regard to the specific conduct that is alleged to be unla
w-
ful

).  
 
There was simply no evidence whatsoever that Dr. Bardwell 
ordered his wife or any other employee to engage in surve
i
l-
lance.  In this connection, Parker, Landon, and Kim Bardwell 
all clearly testified that he never made such a request.  Bar
d-
well, himself, also denied ordering any surveillance of emplo
y-
ees.  No contrary evidence was presented.  Furthermore, while 
Bardwel
l was clearly well
 
informed regarding the protected 
activities of employees who were angered by the pay cut, the 
evidence demonstrates that he acquired this knowledge without 
any need to order surveillance.  His supporters among the 
workforce were entirely
 
willing to volunteer this information to 
him.  
 
Frankly, the only evidence that Kim Bardwell was autho
r-
ized to spy on her coworkers is the inference to be drawn from 
her actual surveillance coupled with her marital relationship to 
Dr. Bardwell.  This is i
nsufficient.  See 
Leather Center
, Inc.
, 
308 NLRB 16, 26 (1992) (

familial relationship, without 
more,

 
is insufficient to establish agency).  I conclude that the 
Acting General Counsel has failed to carry his burden of esta
b-
lishing that Kim Bardwell was au
thorized to spy on her 
coworkers or that the Employer created a reasonable apprehe
n-
sion on the part of those coworkers that she was so authorized.  
I know of no legal authority for the proposition that an emplo
y-
er would violate the Act by receiving unsolic
ited reports from 
employees regarding the activities of their coworkers.  
 
The remaining alleged unfair labor practices all arise from 
events surrounding the demotion and termination of Borucki on 
February 3 and 6 and the termination of Grossman 
2
 
days lat
er.  
Due to their importance, I will discuss these events separately 
as follows.
 
                                        
                                        
            
 
also a
n unfair labor practice.  See 
Ivy Steel & Wire
, Inc.
, 
346 NLRB 
404 (2006).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
86
 
1. 
The 
d
emotion and 
t
ermination of Borucki
 
It is undisputed that Bardwell demoted Borucki on February 
3 and fired him just 
3 
days later.  The Acting General Counsel 
contends 
that these personnel actions were unlawful because 
they were made as a direct response to Borucki

s protected 
concerted activities involving the pay cut at the clinic.
34
  
(See 
complaint, GC Exh. 1(e), pars. 4(t),
 
(v), and (aa).)  The E
m-
ployer disputes the 
issue of motivation, claiming that the re
a-
sons for these adverse actions related to a variety of forms of 
misconduct by Borucki.  Given the nature of this dispute, I 
must analyze the issues by employing the methodology devised 
by the Board for assessment o
f multiple alleged motivations.  
See 
Wright Line
, 251 NLRB 1083 (1980)
,
 
enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp., 
462 U.S. 393, 
399

403 (1983).
 
In the context of an alleged vi
olation of Section 8(a)(1), the 
Board has described the steps required by 
Wright Line 
 
as fo
l-
lows:
 
 
To prove a violation under 
Wright Line, 
the General Counsel 
must
 
first show that protected activity was a motivating factor 
in the
 

take adverse action against the 
alleged
 
discriminatees.  The General Counsel can satisfy this 
initial burden
 
by proving that the alleged discriminatees e
n-
gaged in protected activity, that the Respondent was aware of 
it, and that the Respondent
 
demonstrated
 
some animus toward 
that protected activity.  The burden then shifts to the employer 
to demonstrate that the same
 
adverse action would have o
c-
curred even absent the protected
 
activity.  
 
 
American Red Cross Missouri
-
Illinois Blood Services Region,
 
347 NLRB
 
347, 349 (2006).  
 
I have already discussed at length my conclusion that B
o-
rucki engaged in protected concerted activity with Ledman, 
Grossman, and a number of other employees when they chose 
to criticize the Employer

s pay cut decision, attempted to fo
r-
m
ulate alternatives to that decision, and decided to present the 
Employer with an anonymous letter setting forth their views.  
There is also abundant evidence to establish that Bardwell 
knew of Borucki

s involvement in these activities.  He received 
reports
 
to this effect from his wife, Parker, and Landon.  He 
documented his concern about these concerted activities in a 
variety of written disciplinary records.  
 
Most compellingly, Bardwell testified that, on January 19, he 
discussed Borucki

s 

negativity

 
re
garding the pay cut decision 
with him directly, instructing him that he needed to cease such 
behavior.  (Tr. 274.)  They had another such discussion a day or 
two later, during which Borucki explained that the anonymous 
letter was not meant to be negative. 
 
In reply, Bardwell 

rolled 
                                        
                  
 
34
 
The Acting General Counsel also alleges that Bardwell threatened 
Borucki during the course of the February 6 meeting at which he also 
terminated Borucki.  (See complaint, GC Exh. 1(e), par. 4(u).)  In my 
view, such a statement made in the course of firing 
an employee is 
simply part of the res gestae of the termination.  Even if the statement is 
properly construed as a threat, it would not constitute a separate o
f-
fense.  In any event, regardless of the correctness of my view as to the 
propriety of this style
 
of pleading, a finding of an additional violation 
here would not affect the remedy.  
 
his eyes

 
and told Borucki to avoid involvement in 

toxic talk 
stuff.

  
(Tr. 88.)    
 
It is undisputed that, on February 3, Bardwell took adverse 
action against Borucki consisting of his demotion from a sal
a-
ried position to an h
ourly rate that resulted in a large cut in his 
compensation and the loss of his marketing responsibilities.  
Shortly thereafter, Bardwell imposed what the Board has 
termed 

the most draconian punishment in an employer

s ars
e-
nal,

 
the dis
charge of Borucki.  
Metro
poltitan 
Transport
ation 
Services
, 
351 NLRB 657, 659 (2007).  I must next determine 
whether a substantial motivating factor in the demotion and 
termination decisions was Borucki

s participation in the pr
o-
tected concerted activities.
  
In making this analysis, I am min
d-
ful of the Board

s observation that:
 
 
Unlawful motive may be demonstrated not only by direct ev
i-
dence,
 
but by circumstantial evidence, such as timing, dispa
r-
ate or
 
inconsistent treatment, expressed hostility toward the 
p
rotected activity, departure from past practice, and shifting
 
or 
pretextual reasons being offered for the action.  [Citations
 
omitted.]
 
 
Real Foods Co.,
 
350 NLRB 309, 312 fn
.
 
17 (2007).  I conclude 
that virtually all of these types of probative evidence of
 
unla
w-
ful animus exist in this case.  
 
As a starting point for the analysis, I must take into account 
the Employer

s other unfair labor practices committed in r
e-
sponse to the same protected activity by the employees, inclu
d-
ing Borucki.  Thus, I have found 
that Bardwell unlawfully i
n-
terrogated employees, including Borucki, regarding their i
n-
volvement in the protest of the pay cut.  Bardwell instructed 
employees, including Borucki, to cease their involvement in the 
same protected activities.  He also threaten
ed Borucki with 
precisely the sort of demotion that he later imposed if Borucki 
continued his participation in the protected activity.  Finally, he 
issued a performance evaluation to Borucki that gave him an 
unsatisfactory rating in the category involving 
teamwork and 
relationships with coworkers due to his continuing involvement 
in the protected conduct.  
 
The Board considers 

the employer

s contemporaneous 
commission of other unfair labor practices

 
as probative ev
i-
dence of unlawful motivation.  
Waste Man
agement of Arizona, 
345 NLRB 1339, 1341 (2005).  This is particularly true when 
the other violations are directed at the same employee who is 
later subjected to the adverse action under evaluation.  See 
St. 
Margaret Mercy Healthcare Centers, 
350 NLRB 203, 
204 
(2007), enf. 519 F.3d 373 (7th Cir. 2008).  The fact that Bar
d-
well engaged in a pattern of unfair labor practices directed t
o-
ward those employees, including Borucki, who were involved 
in the concerted protest of the pay cut decision is powerful 
evidenc
e of animus against the same employees leading to the 
adverse actions taken against them.  
 
Next, I have considered persuasive direct evidence of Bar
d-
well

s unlawful motivation in demoting and discharging B
o-
rucki.  That direct evidence consists of Bardwell

s own stat
e-
ments and writings showing that he disciplined Borucki due to 
his involvement in negativity and so
-
called toxic talk.  In par
s-
ing the meaning of these concepts as understood by the E
m-
ployer, it is useful to consider the broader implications of 
an 
 NORTHFIELD URGENT CA
RE
 
87
 
employer

s reliance on attitudinal factors in imposing disc
i-
pline.  In other words, discipline due to involvement in toxic 
talk or negativity is different from discipline imposed in r
e-
sponse to deficient work performance (e.g.
,
 
low productivity or 
quali
ty of work) or specific forms of misconduct in the wor
k-
place (e.g.
,
 
embezzlement, violence, drug abuse).  
 
For very understandable reasons, the Board has a long hist
o-
ry of skepticism regarding employers

 
imposition of discipline 
premised on negative assess
ments of employees

 
attitudes, 
particularly when those adverse actions occur in the context of 
protected concerted activities by the same employees.  As the 
Board has noted, 

[i]t is well settled that an employer

s refe
r-
ence to an employee

s 

attitude

 
can be a disguised reference to 
the employee

s protected concerted activity.

  
Rock Valley 
Trucking Co., 
350 NLRB 69 (2007).  For this reason, the Board 
has ordered reinstatement of employees who were discharged 
for such subjective descriptions of attitud
inal deficiencies as 
being a 

disruptive force

 
(

, 
305 NLRB 
1097 fn. 1 (1992)); or an 

instigator

 
(
Boddy Construction Co., 
338 NLRB 1083 (2003); or 

troublemaker

 
(
United Parcel 
Service, 
340 NLRB 776 (2003); or for possessing a 

bad att
i-
tude

 
(
Dayton Typographic Service, Inc
.
 
v. NLRB, 
778 F.2d 
1188, 1193 (6th Cir. 1985).  
 
In several recent cases, the Board has expressed the same 
concerns regarding the concept of 

negativity

 
as a workplace 
offense.  In 
Claremont Resort
 
& Spa
, 
344 NLRB 8
32 (2005), 
the Board held that a work rule prohibiting 

negative convers
a-
tions

 
about coworkers and managers was unlawful.  Its r
a-
tionale was expressed as follows:
 
 

a-

ably be construed by e
m-
ployees
 
to bar them from discussing with their coworkers 
complaints about their managers that affect working cond
i-
tions, thereby
 
causing employees to refrain from engaging in 
protected
 
activities.  Accordingly, the rule is unlawful. 
 
[Cit
a-
tion and
 
footnote omitted.]
 
 

use of a similar, albeit unwritten, policy to threaten and disc
i-
pline his employees represents the same sort of unlawful co
n-
duct and motivation.  
 
The Board

s
 
conclusion that employer sanctions imposed for 

negativity

 
directed toward complaints about terms and cond
i-
tions of employment are violative of Section 8(a)(1) was i
m-
plicitly reinforced in a very recent case, 
Worldmark by Wyn
d-
ham, 
356 NLRB 
765
 
(2011).
  
In that case, a sales employee 
voiced criticisms of a new dress policy imposed by the emplo
y-
er.  He received discipline for expressing 

negativity.

  
356 
NLRB 
at 766
.
  
While the Board

s focus in its opinion was on 
the issue of the concertedness of the ac
tivity by the employees, 
it accepted without need for additional discussion that it is i
n-
herently unlawful to impose sanctions for protected concerted 
activity that an employer believes to constitute 

negativity.

    
 
In my opinion, the case that speaks mo
st directly to the issue 
of sanctions for negativity happens to have arisen on my own 
docket.  In 
Salon/Spa at Boro, 
356 NLRB 
444
 
(2010),
 
the 
Board adopted my decision finding the discharge of two e
m-
ployees for violation of the employer

s negativity policy
 
to be 
unlawful.  The case presented many of the same issues and 
concerns as the present litigation.  The owner of the hair salon 
in question presented credible testimony that, before opening 
her business, she had conducted a careful study of the industry 
and had concluded that the key to a financially successful ope
r-
ation was to create an atmosphere where customers felt a 

cu
l-
ture of love and happiness

at 461
.
  
As a result, 
she formulated a policy prohibiting any form of negativity by 
the staff
.  The policy was directed, in part, towards gossip and 
expressions of personal animosity.  In reality, it was so broad 
that on one occasion during a snowstorm, an employee entered 
the salon and uttered a complaint about the weather.  She was 
admonished fo
r violating the policy against negativity.  Unfo
r-
tunately, the salon owner also applied the negativity policy 
toward employees

 
expressions of complaints about manag
e-
ment actions and workplace procedures.  This culminated in the 
owner

s decision to fire tw
o hair stylists for violating the neg
a-
tivity policy by complaining about certain actions and beha
v-
iors of management.
35
   
 
In defending his client, counsel for the salon contended that, 

this [e]mployer should not be punished simply because they 
have a uni
que take on how they want their workplace to be.

  
356 NLRB 
at 461
.  I sympathized with this argument then and I 
continued to do so now.  It appears to me that the Board has an 
obligation to make a concerted effort to accommodate an e
m-
ployer

s business mod
el to the extent this is possible consistent 
with its obligation to enforce the Act.  In 
Boro
, I noted that the 
Board has striven to do so, citing the example of 
W San Diego, 
348 NLRB 372 (2006).  In that case, management of a hotel 
had an operating philos
ophy intended to make guests feel as 
though they were staying in a 

Wonderland

 
where every d
e-
sire could be fulfilled.  348 NLRB at 372.  In order to effectuate 
this vision, employees were required to wear a uniform that 
included a small pin.  The hotel im
posed a work rule that pr
o-
hibited any other forms of adornment to the uniform.  The rule 
was enforced against an employee who chose to wear a union 
pin in public areas of the hotel.  In declining to find a violation 
of the Act, the Board held that the hote
l had demonstrated 

a 
special circumstance . . . justifying its prohibition on wearing 
the pin in public areas of the hotel.

  
348 NLRB at 373.  [Foo
t-
note omitted.]  
 
In 
Boro, 
I attempted to discern the possibility of a reaching a 
similar accommodation wit
h the employer

s business plan.  
Ultimately, I was forced to conclude that the breadth of the 
negativity policy and its subsequent enforcement rendered such 
an accommodation impossible.  Thus, I found that the emplo
y-
er

s demand that the staff refrain from 
all forms of criticism of 
management

s actions and decisions was in fundamental and 
irreconcilable conflict with the Act

s expressed purpose of, 

protecting the exercise by workers of full freedom of associ
a-
tion . . . for the purpose of . . . mutual aid an
d protection.

  
                                        
                  
 
35
 
Bardwell also articulated a very similar conception of the breadth 


would be any talk that is negative and can 


But 


23
0

231.)  [Italics 
added.
]  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
88
 
(Sec
.
 
1 of the Act.)  In reaching this outcome, I noted that a 
negativity policy that prohibited adverse comment on manag
e-
ment decisions would render it impossible for employees to 
engage in even the most prelimi
nary forms of concerted activity 
that the Act was designed to protect.  See 
356 NLRB 
at 460

461
.
  
 
In the present case, from a legal standpoint, the situation is 
identical.  While the Board and its judges must make a good
-
faith effort to accommodate the le
gitimate business plans and 
decisions of the nation

s entrepreneurs, the policies against 
negativity and toxic talk invoked to justify the disciplinary 
actions against Borucki (and, of course, Grossman) cannot be 
reconciled with the Board

s duty to enforce
 
the mandate of 
Congress.  Indeed, to the extent that the facts of this case differ 
from those of 
Boro, 
the need for Board action is underscored.  
Unlike 
Boro, 
this Employer did not attempt to present a partic
u-
larized business rationale for the policies ag
ainst negativity and 
toxic talk.  More importantly, in 
Boro, 
there was no doubt that 
the negativity policy was a genuine part of the business plan 
created at the outset and applied throughout the entire existence 
of the salon.  In sharp contrast, Borucki p
rovided uncontrover
t-
ed and credible testimony that Bardwell never articulated a 
policy against toxic talk, 

until after the letter, he was given the 
letter.

  
(Tr. 165.)  
 
For all of these reasons, I conclude that to the extent the E
m-
ployer relied on viola
tions of its policies against negativity and 
toxic talk, it was acting in violation of the Act

s protections.  In 
consequence, each such statement of its rationale constitutes 
clear and unmistakable direct evidence of unlawful animus as a 
key motivating fa
ctor in the demotion and discharge of Borucki 
(and, again, of the discharge of Grossman).  
 
Having found that Borucki engaged in protected concerted 
activities that were known to his employer, and that the e
m-
ployer took adverse actions against him that wer
e motivated in 
substantial part by unlawful animus against those activities, the 
burden now shifts to the Employer to establish that it would 
have taken the same adverse actions regardless of Borucki

s 
participation in protected activities.  The Employer a
dvances a 
number of reasons that it contends will serve to meet its burden 
in this regard.  In evaluating those reasons, I am mindful of the 
Third Circuit

s observation, later cited with approval by the 
Board, that:
 
 
[T]he policy and protection provided by
 
the National Labor 
Relations
 
Act does not allow the employer to substitute 

 

discharge is to retaliate for
 

 
 
Hugh H. Wilson Corp. v. NLRB, 
414 F.2d 1345, 1352 (3d
 
Cir. 
1969), cited with approval in 
North Carolina Prisoner Legal 
Services, 
351 NLRB 464, 469 fn. 17 (2007).  I will now assess 

and almost immediately subsequent termination.  
 
In my view, one o
f the most compelling factors in the a
s-
sessment of Bardwell

s motivations underlying his treatment of 
Borucki is the inconsistency of the asserted explanations, i
n-
cluding the shifting and disparate nature of the rationales being 
offered for his ultimate di
scharge.  Thus, in his brief, counsel 
for the Respondent attempts to assert a relatively narrow r
a-
tionale consisting of Borucki

s 

dishonesty.

  
(R. Br. at p. 10.)  
He argues that Borucki had provided prior 

minor

 
examples of 
dishonesty, but it was his 

d
ishonesty in regard to the flu va
c-
cine marketing [that] was sufficient to tip the scale for termin
a-
tion.

  
(R. Br. at pp. 10

11.)
 
In contrast, Bardwell, himself, emphasized these so
-
called 

minor

 
episodes of what he viewed as dishonesty and added 
other 
rationales.  The authoritative expression of his own a
s-
serted reasoning in reaching the decision to discharge Borucki 
is contained in a written report that he prepared after his term
i-
nation meeting with Borucki.  It is clear that this report repr
e-
sents a c
onsidered attempt to explain and justify his decision.  I 
readily infer that it was written for the purpose of memoriali
z-
ing his justifications in the event the discharge provoked co
n-
troversy or litigation.  
 
The first justification raised by Bardwell was 
not the flu shot 
episode relied on by counsel in his brief.  Rather, it was the 
bald and unsupported accusation that, 

I didn

t believe that he 
was sick

 
when he called in sick for his Saturday shift.  (R. 
Exh. 2, p. 8.)  Neither in this report nor in his 
testimony did 
Bardwell present any evidence or reasoning to support this 
assumption.  Furthermore, this unexplained accusation is grav
e-
ly undermined by Bardwell

s own assessment of Borucki

s 
record of compliance with attendance polices issued less than 
2
 
w
eeks earlier.  Thus, in his performance evaluation, written on 
January 26, Bardwell assessed Borucki using language in the 
evaluation form that provided, 

Complies with the attendance 
policy.

  
(GC Exh. 10, p. 5.)  He specifically chose not to use 
the form

s language for an employee who 

Fails to follow a
p-
propriate department procedures regarding scheduled hours (i.e. 
. . . ill calls, etc.).

  
(GC Exh. 10, p. 5.)  The utter failure to 
explain the basis for Bardwell

s conclusion that Borucki had 
abused the s
ick leave policy, coupled with the very recent e
x-
pression of satisfaction with Borucki

s history of past compl
i-
ance with that policy, renders this explanation unpersuasive.
 
Bardwell next asserted that Borucki had violated attendance 
rules by failing to inf
orm him that he had switched shifts with 
Tom, his fellow radiology technician.  As he put it, 

Michael 
should have contacted me on Wednesday evening or Thursday 
because we were supposed to meet every Thursday to discuss 
sales and marketing for the clinic. 
 
So I believe he was disho
n-
est.

  
(R. Exh. 2, p. 8.)  In the first place, this rationale lacks 
internal logic.  It has not been explained, or can I understand 
how the alleged failure to plan his schedule so as to meet with 
Bardwell represents 

dishonesty.

  
At most, it would represent 
a violation of the attendance policy, a policy which the E
m-
ployer had recently assessed Borucki as being in general co
m-
pliance with.  The attempt to twist this into an example of di
s-
honesty represents an expression of the Empl
oyer

s animus 
rather than an effort to provide a genuine rationale for B
o-
rucki

s termination from employment.  Furthermore, there was 
considerable dispute in the testimony regarding the Employer

s 
expectations in this regard.  Borucki testified that Bardwe
ll had 
told him that it was permissible for him to switch shifts with 
Tom without seeking advance approval so long as the change 
did not result in the Employer

s liability for paying overtime to 
Tom.  Bardwell testified that he had told Borucki that 

he wa
s 
free to go ahead and do that [switch shifts with Tom] without 
 NORTHFIELD URGENT CA
RE
 
89
 
notifying me

 
so long as it did not interfere with the sales mee
t-
ings.  (Tr. 229.)  He conceded that Borucki had often switched 
shifts without giving him advance notice.  On balance, I co
n-
clud
e that the Employer has not shown that Borucki

s failure to 
provide advance notice on this one occasion served as a gen
u-
ine and significant reason for the actual decision to terminate 
him.  At most, this would have represented a minor violation of 
their pa
st vague understanding of the proper procedures.  
Viewed against the backdrop of the Employer

s very recent 
formal expression of satisfaction with Borucki

s compliance 
with attendance policies, this rationale is also unpersuasive.
 
The next two rationales p
resented in Bardwell

s written a
c-
count are so trivial as to represent evidence of animus rather 
than proof of legitimacy.  The first was an incident dating from 
August 2009 in which Borucki had failed to include the tip 
when he told Bardwell the amount due
 
to him as reimburs
e-
ment for meals purchased at the time employees were on off
-
site training.  Because of his omission, the submitted written 
reimbursement claim was approximately $10 larger than the 
amount he had verbally reported to Bardwell.  It was und
ispu
t-
ed that Borucki was not disciplined at the time and Bardwell

s 
attempt to dredge up this petty incident more than 16 months 
later is evidence of animus.  
 
The same reasoning applies with even more force to the 
event characterized by Bardwell

s report as involving, 

charg[ing] unapproved items at Target on the clinic credit 
card.

  
(R. Exh. 2, p. 8.)  On the surface, this smacks of serious 
misconduct, even potential theft.  In reality, it is a mere will
-
o

-
wisp.  The undisputed evidence reveale
d that this episode took 
place six months before the termination meeting.  At that time, 
the clinic needed bottled water for its patients.  Grossman asked 
Borucki to go to Target and purchase a case using the clinic

s 
credit card.  He did make the purchase
, to the tune of 
$4
.  While 
Bardwell later told him not to do so in the future, no discipl
i-
nary action was taken.  
 
I have already noted that counsel for the Employer, perhaps 
cognizant of the effect of these two accusations on an impartial 
trier of fact, 
has 

recognize[d] that two of the incidents invol
v-
ing Borucki

s honesty were minor and did not warrant disc
i-
pline.

  
(R. Br. at p. 10.)  The fact that Bardwell chose to resu
r-
rect them and offer them as rationales for firing an employee is 
illustrative of b
oth animus and the desire to disguise an i
m-
proper motivation.  In similar circumstances, the Board has 
chastised one employer for asserting 

makeweight reasons

 
that 
suggest that it was 

simply making up its defense as it went 
along,

 
and another for weake
ning its defense by merely 

grasping for reasons to justify an unlawful discharge.

  
Desert 
Toyota, 
346 NLRB 118, 120 (2005), rev
iew
 
denied 
sub nom. 
Machinists Local Lodge 845 v. NLRB, 
265 Fed. Appx. 547 (9th 
Cir. 2008)
,
 
and 
Meaden Screw Products, 
336 NLRB
 
298, 302 
(2001).  [Internal punctuation omitted.]
 
The last reason offered by Bardwell in his report is the only 
reason relied on by his counsel in the brief.  This consists of the 
accusation that Borucki lied to Bardwell regarding his activities 
in connec
tion with the Employer

s attempt to dispose of excess 
flu vaccines by offering flu shot clinics to prior corporate cu
s-
tomers.  I have little doubt that Bardwell was unhappy with 
Borucki

s performance as to the flu shots.  It is likely that an 
employer woul
d be displeased that its sales person had failed to 
find even a single customer for these flu shots.
36
  
Nevertheless, 
several key factors persuade me that the flu shot clinic issue 
would not have led to Borucki

s demotion absent his particip
a-
tion in protec
ted concerted activities regarding the pay cut.  
Beyond this, it is clear that Bardwell

s unhappiness about this 
issue related to Borucki

s marketing duties.  Even if one were 
to suppose that it contributed to his demotion from those duties, 
it had nothing
 
whatsoever to do with his radiology work.  It will 
be recalled that, even after the failed flu shot campaign, Bar
d-
well had characterized this aspect of Borucki

s job performance 
as follows:  

Mike does a great job supervising the Radiology 
Dept.

  
(GC Exh
. 10, p. 4.)  
 
My concern regarding the genuineness of the flu shot issue 
as a factor in Borucki

s discipline begins with the nature of the 
Employer

s investigation of the issue.  It is undisputed that 
Bardwell asked Borucki for a client list.  Borucki pro
vided a 
list of 20 to 30 clients.  For unexplained reasons, Bardwell 
chose to contact only 
four
 
of those customers.  Three of these 
were unable to provide any information that would aid in 
Bardwell

s investigation.  One customer told Bardwell that 
Borucki 
had not been in touch with it regarding flu shots.  B
o-
rucki testified that he had not contacted that client because 
Bardwell had agreed to undertake this particular sales effort 
himself.  Bardwell denied this.  Both witnesses are thoroughly 
interested part
ies and neither offered any corroborative ev
i-
dence to support their opposing accounts.  
 
Taken in full context, I conclude that Bardwell has failed to 
prove that he discovered evidence of Borucki

s dishonesty in 
the conduct of his flu shot duties.  Part of
 
this context consists 
of my conclusion that Bardwell grasped at other straws to bo
l-
ster a claim of legitimacy for his conduct in the face of strong 
evidence of unlawful animus.  Beyond this, Bardwell

s asses
s-
ment of Borucki

s job performance, written afte
r the flu shot 
campaign, undermines his case.  The Employer

s counsel co
r-
rectly characterizes the overall thrust of this evaluation as being 

generally favorable.

  
(R. Br. at p. 3.)  More specifically, in 
evaluating Borucki

s success at his marketing duti
es, Bardwell 
gave him a rating of 

[m]et requirements with commendations

 
as to his record of ability to 

[h]andle and make telephone calls 
to/from corporate clients while representing NUC Occupational 
Medicine services.

37
  
(GC Exh. 10, p. 3.)      
 
With 
regard to Bardwell

s decision to demote Borucki by 
removing him from his marketing position, I conclude that 
there is some evidence to support a view that this resulted from 
a mix of motives, including a very substantial degree of unla
w-
ful animus and a les
ser degree of genuine dissatisfaction with 
                                        
                  
 
36
 

any customers makes sense.  He explained that he was given this a
s-
signment too late in the year.  Employers had already made whatever 
arrangements for flu sea
son that they wished to undertake.
 
37
 

marketing the flu shots was evident to Bardwell.  No evidence was 
presented as to the date on which Bardwell contacted the client who 
reported that i
t had not heard from Borucki about flu shots.   To the 
extent that the record is silent on this point, it cannot assist the Emplo
y-
er in meeting its evidentiary burden.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
90
 
Borucki

s success in marketing the clinic

s services.
38
  
On car
e-
ful reflection, I conclude that the Employer has failed to meet 
its burden.  As the Board has explained, 

[a]n employer cannot 
simply present a legit
imate reason for its action but must pe
r-
suade by a preponderance of the evidence that the same action 
would have taken place even in the absence of the protected 
activity.

  
Yellow Ambulance Service, 
342 NLRB 804 (2004), 
citing 
W.
 
F. Bolin 
C
o., 
311 NLRB 1118, 1119 (1993), enfd. 
mem. 
99 F.3d 1139 (6th Cir. 1996).  Given the strength of the 
Acting General Counsel

s evidence as to unlawful animus, the 
pretextual nature of much of the Employer

s asserted defense, 
and the proximity in time between the
 
protected activity and the 
demotion decision, I conclude that Borucki

s demotion would 
not have taken place absent his involvement in the pay cut pr
o-
tests.  In this connection, it is impossible to ignore the compe
l-
ling documentary evidence consisting of t
he written warning 
issued by Bardwell to Borucki on January 19.  In that doc
u-
ment, Borucki was advised that continued involvement in 

meetings, whispering, or negativity

 
would result in 

[r]eduction in salary 
or
 
[c]hange to straight commission for 
sales r
ather than salary.

  
(GC Exh. 9, p. 1
.
)  
 
While the decision to demote Borucki reflects some comp
o-
nent of genuine dissatisfaction with his marketing job perfo
r-
mance, the same cannot be claimed for the decision to term
i-
nate Borucki from his radiology positi
on.  It is clear that the 
demotion effectively resolved any legitimate areas of concern 
about Borucki

s job performance.  I have already noted that, 
less than 
2
 
weeks earlier, Bardwell had assessed Borucki

s 
performance as 

great

 
in his role as supervisor
 
of the radiol
o-
gy department.  (GC Exh. 10, p. 4.)  Thorough examination of 
the evidence in this case compels a conclusion that the only 
rationale established in this record that explains the decision to 
terminate a 

great

 
department leader from employmen
t was 
Bardwell

s ongoing dissatisfaction with Borucki

s involvement 
in the protected concerted activities stemming from the pay cut.  
Because the termination was entirely a product of unlawful 
animus against Borucki

s protected activities, it constitutes a
 
violation of Section 8(a)(1).
 
2. 
The 
t
ermination of Grossman 
 
The Acting General Counsel contends that, on February 8, 
Bardwell conducted two
 
meetings with Grossman during which 
he unlawfully interrogated and threatened her and ultimately 
terminated her e
mployment.  By way of vital context, it must be 
recalled that at the time of Borucki

s discharge 
2
 
days earlier, 
Bardwell had requested and received his email password.  He 
then accessed Borucki

s email account and discovered Gros
s-
man

s January 8 email to 
Ledman and Borucki providing them 
with her draft of the pay cut protest letter and Ledman

s r
e-
sponse.  At 3:28 a.m. on February 8, Bardwell took the trouble 
to forward these emails to Grossman at both her work and pe
r-
sonal email addresses.  When Grossman r
eported to the clinic 
for work at 8 a.m. that morning, she found yet another copy of 
the emails in her timecard folder.  Her first meeting with Bar
d-
well took place immediately thereafter in his office.
 
                                        
                  
 
38
 
In this regard, I acknowledge that Bardwell issued two warnings to 
Borucki prior to
 
the pay cut controversy.  These warnings centered on 
his performance of sales and marketing duties.  
 
Grossman provided credible and largely uncontroverted 
te
s-
timony regarding her meetings with her employer on that day.  
She testified that, upon entering the office, she encountered 
Bardwell seated there with a yet another copy of the emails 
laying on the desk.  He began by asking her, 

[w]hat do you 
have to 
say about this?

  
(Tr. 48.)  I agree with counsel for the 
Acting General Counsel

s contention that this constituted an 
unlawful interrogation because it was yet another pointed a
t-
tempt to ascertain the details of her involvement in protected 
activity.  In 
addition, virtually all of the 
Bourne
 
factors support 
a finding of a violation.  The Employer

s hostility toward pr
o-
tected activities had just been strongly underscored by the te
r-
mination of Borucki.  It was clear that his current inquiry was 
made with the
 
purpose of seeking information on which to base 
disciplinary action against Grossman.  He was the highest off
i-
cial of the Employer and the setting was formal.  I readily co
n-
clude that his question constituted an unlawful interrogation.  
 
Bardwell followed
 
up his interrogation with a statement that 
Grossman

s conduct in writing the pay cut letter 

looks like 
insubordination to me.

  
(Tr. 48

49.)  Thereupon, he observed 
that, 

[m]aybe I should suspend you without pay and benefits.

  
(Tr. 49.)  I concur with 
counsel for the Acting General Cou
n-
sel

s view that this statement constituted an unlawful threat of 
reprisal for Grossman

s participation in the protected activity 
involved in protesting the pay cut.  
 
After these preliminary discussions that included an u
nlawful 
interrogation and threat, the meeting was interrupted.  It r
e-
sumed shortly thereafter with the additional presence of Parker, 
whom Grossman had summoned to serve as a witness.  At this 
point, Bardwell informed Grossman that, 

I

m just going to 
term
inate you.

  
(Tr. 50.)  When she asked why, he told her that 
it was, 

[f]or insubordination.

39
 
(Tr. 50.)  
 
Under cross
-
examination about these events, Bardwell made 
two key statements.  First, he explained that by terminating 
Grossman for insubordination,
 
he was referring to her involv
e-
ment in an 

excessive

 
and 

recurrent

 
amount of 

negative 
talk, whispering, and closed
-
door meetings.

40
  
(Tr. 279.)  
Bardwell made one other key statement during this exchange 
with counsel for the General Counsel:
 
 
C
OUNSEL
:  And other than toxic talk and negativity, 
you regarded
 
[Grossman] overall as a good and prompt 
employee?
 
B
ARDWELL
:  Yes.
 
 
                                        
                  
 
39
 
The Board has previously expressed its concern regarding e
m-


 

University 
Medical Center, 
335 NLRB 1318, 1321 (2001), enf. denied in pertinent 
part 335 F.3d 1079 (D
.
C
.
 
Cir. 2003).   Much more recently, the Board 

-
settled that a refusal to comply with a
 
d
i-
rective to cease protected communications does not constitute insubo
r-

Tenneco Automotive
, Inc.
, 
357 NLRB 
953, 957
 
(2011)
.  
That is precisely the situation presented here.  
 
40
 
In his testimony, Bardwell indicated that the insubordinate beha
v-
ior he was referring to concerned the same activity for which he had 
issued corrective action forms to Grossman on January 14 and 18.  
Earlier in that same testimony, he had reported that this activity inclu
d-
ed the closed
-
door and whispered conversations a
bout his pay cut dec
i-
sion.  See 
T
r. 271

274.   
 
 NORTHFIELD URGENT CA
RE
 
91
 
(Tr. 279.)  
 
Turning now to the heart of the matter involving Grossman, I 
must evaluate the lawfulness of her termination at the co
ncl
u-
sion of this meeting.  The issue of which evaluative criteria I 
should properly employ in assessing this question has given me 
some pause.  In connection with Borucki

s discharge, I have 
already outlined the criteria the Board employs where there is a 
genuine issue of the existence of multiple motivations for the 
employer

s disciplinary action.  However, the Board also mai
n-
tains a different evaluative standard for cases in which the ev
i-
dence demonstrates only one motivation.  In such circumstan
c-
es, it h
olds that:
 
 
The discharge of an employee will violate Section 8(a)(1) of 
the Act
 
if the employee was engaged in concerted activity (i.e. 
activity engaged in with or on the authority of other emplo
y-
ees and not solely
 
on her own behalf), the employer knew of
 
the concerted nature of the
 

activity was protected by the Act, and the discharge was m
o-

 
concerted activity.
 
 
Triangle Electric Co., 
335 NLRB 1037, 1038 (2001).  In my 
view, this is an a
ppropriate standard to employ in evaluating 

 
It is clear that Grossman engaged in the concerted activity of 
planning and implementing a response to the Employer

s pay 
cut decision along with Borucki and Ledman.  It is equally 
clear t
hat, as of February 8, the Employer had unambiguous 
proof of Grossman

s involvement in this conduct, consisting of 
copies of her own email and draft protest letter.  For reasons 
already discussed, there can be no dispute that such a concerted 
protest of a 
pay cut conducted in a civil and respectful manner 
constitutes protected activity within the meaning of the Act.  It 
is also undisputed that, by firing Grossman, the Employer i
m-
posed what has been termed, 

the capital punishment of the 
workplace.

  
Reno Hi
lton Resorts, 
320 NLRB 197, 209 (1995).  
[Internal punctuation omitted.]  
 
All that remains is to consider whether the discharge was 
motivated by Grossman

s participation in the pay cut protests.  
I see no reason not to accept Bardwell

s stated rationale f
or his 
decision.  Thus, he told Grossman that she was being fired for 

negativity

 
that was clearly connected to her pay cut protest.  
This was emphasized by his contemporaneous and repetitive 
presentation to her of copies of her email and draft pay cut 
pr
otest letter.  Furthermore, Bardwell conceded that, apart from 
this behavior, she was a good employee.  The Board compr
e-
hends that the initial explanation offered by an employer when 
explaining the termination of an employee has greater probative 
force tha
n subsequent rationales offered up in response to ou
t-
side scrutiny of its motivation.  See 
Yellow Ambulance Service, 
342 NLRB 804, 805 (2004).  The evidence establishes that the 
Acting General Counsel has met his burden of proving that 
Grossman was fired a
s a direct consequence of her employer

s 
dissatisfaction with her concerted protected protest activity 
regarding the pay cut.  As a result, the termination constitutes a 
violation of Section 8(a)(1).
 
I recognize that the Employer now asserts a number of 
add
i-
tional reasons for the firing of Grossman.  Although I view 
these reasons as afterthoughts, in the interest of decisional 
completeness, I will evaluate them using the Board

s 
Wright 
Line
 
methodology.  I have already explained that Grossman 
engaged in p
rotected activity that was well known to her e
m-
ployer.  Her employer responded by imposing an adverse action 
that was substantially (if not entirely) motivated by aminus 
against her due to her protected activity.  As a result, the burden 
shifts to the Empl
oyer to establish that it would have terminated 
her employment for other legitimate reasons.  
 
In response to this burden, the Employer asserts two ratio
n-
ales beyond its disapproval of her negativity and toxic talk.  
The first such explanation, described i
n Bardwell

s formal te
r-
mination letter written nine days after her firing, is that Gros
s-
man demonstrated 

substantial lack of concern [for] emplo
y-
ment.

  
(GC Exh. 7.)  Counsel for the Respondent explains that 
this refers to Grossman

s 

email communication 
regarding 
quitting and collecting unemployment.

  
(R. Br. at pp. 9

10.)  
His reference is to Grossman

s discussion in her email to B
o-
rucki and Ledman indicating her belief that the pay cut const
i-
tuted a lawful reason for an employee to quit and receive u
n-
e
mployment compensation under 
S
tate law.  Counsel contends 
that this documents Grossman

s involvement in a 

scheme to 
quit and collect unemployment.

  
(R. Br. at p. 9.)  Nowhere 
does counsel for the Respondent explain how this expression of 
an opinion about
 
the availability of unemployment compens
a-
tion would constitute unprotected conduct under the Act.  It is 
apparent to me that employees may discuss such matters when 
deciding among themselves how to respond to the imposition of 
a pay cut.
41
  
I can perceive
 
no difference between such an e
x-
pression of viewpoint and a similar discussion of whether to 
walk off the job in order to protest the Employer

s pay cut.  It 
will be recalled that such a response was specifically protected 
by the Supreme Court in 
NLRB v. 
Washington Aluminum Co., 
supra.  I conclude that this proffered rationale is both unavai
l-
ing and supportive of the conclusion that Grossman

s discharge 
was wholly motivated by animus against her protected activity.
 
Finally, the Employer alleges that Grossm
an was discharged, 
in part, due to her failure to provide 

prompt medical care to a 
patient.

  
(GC Exh. 7
;
 
R. Br. at p. 10.)  The reference here is to 
the patient with the injured finger who was treated at the clinic 
on January 31.  Using the Board

s evalu
ate methods, I readily 
conclude that this explanation was not a genuine motivation for 
Grossman

s discharge.  In the first instance, I have considered 
the compelling evidence of timing.  The timing here has signi
f-
icance in two respects.  First, it is notew
orthy that Bardwell was 
informed about the incident by his wife on the day it occurred.  
Despite this, he made no mention of it to Grossman until he 
wrote his termination letter to her on February 17.
42
  
He never 
offered any reason for his prior silence.  
As the Board has o
b-
                                        
                  
 
41
 
While counsel is perhaps insinuating that such a discussion may 
have involved the consideration of improper conduct under the 
S
tate 
unemployment compensation statutes, he does not point to anything 
that wo
uld support such an interpretation.  I do not perceive Gros
s-

 
42
 

was never any mention of a patient, never any discussion about a p
a-
tient, I was 
never asked about a patient.  The first time I actually heard 

own testimony, Bardwell confirmed this.  See 
T
r. 278.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
92
 
served in a very similar context, such an unexplained 

delay in 
discipline

 
is 

highly suspect.

  
Moore Business Farms, 
288 
NLRB 796 fn. 3 (1988).  
 
The other aspect of timing is even more probative.  While 
Grossman was not discharged in
 
proximity to her alleged def
i-
ciency in treating the finger patient, she was discharged imm
e-
diately following the discovery of conclusive proof of her a
u-
thorship of the pay cut protest letter.  Bardwell

s instantaneous 
response to his discovery represents 
timing that can only be 
described as 

stunningly obvious.

  
Allstate Power Vac
, 
357 
NLRB 
344, 347
 
(2011)
, quoting 
NLRB v. Rubin, 
424 F.2d 748, 
750 (2d Cir. 1970).  As the Board has explained, 

where a
d-
verse action occurs shortly after an employee has engag
ed in 
protected activity, an inference of unlawful motive is raised.

  
McClendon Electrical Services, 
340 NLRB 613 fn. 6 (2003).  
The Board has also observed that timing can sometimes be 

dramatic

 
evidence of unlawful motivation.  
Saigon G
rill
 
Re
s-
taurant,
 
353 NLRB 1063, 1065 (2009).  This is such a case.  
 
Apart from timing, a variety of other factors convincingly 
demonstrate that the finger patient incident is a mere pretext.  I 
have already noted in connection with Borucki

s firing that 
animus is demonst
rated by the commission of the string of 
other unfair labor practices adjudicated in this case, including 
those specifically directed at Grossman.  Furthermore, B
o-
rucki

s firing just 
2 
days prior to Grossman

s termination is 
strong circumstantial evidence of illegal motivation.  See 
E
x-
treme Building Services Corp., 
349 NLRB 914, 916 (2007) 
(discharge of employee shortly after discharge of another e
m-
ployee engaged in the same protected activities 

strongly su
p-
p
orts

 
a finding of unlawful motivation). 
 
Finally, I have considered Bardwell

s own testimony that he 
relied exclusively on his wife

s account of the finger patient 
incident.  He never questioned the other employees who were 
involved in the patient

s treat
ment or the patient himself.  In 
addition, he never discussed the issue with Grossman.  This 
stands in stark contrast to his testimony that he did not routinely 
discipline employees when a patient expressed dissatisfaction 
with treatment.  He also reported
 
that he would investigate such 
a complaint.  The failure to follow such a procedure here, pa
r-
ticularly when Bardwell has conceded that Grossman

s overall 
job performance had been good, is evidence of pretext.  In 
Midnight Rose Hotel
 
& Casino
, 
343 NLRB 100
3, 1005 (2004), 
the Board noted that the failure to conduct an investigation of 
alleged misconduct and failure to afford the employee an o
p-
portunity to explain her behavior before firing that employee 
constitute 

significant factors

 
supporting a conclusio
n of u
n-
lawful conduct.  See also 
Hospital Espanol Auxillio Mutuo de 
Puerto Rico, 
342 NLRB 458, 460 (2004), enf. 414 F.3d 158 
(1st Cir. 2005) (

simply accept[ing] the complaints as true, 
without affording [employee] an opportunity to refute them

 
is 
evidenc
e of unlawful discharge).  
 
For all these reasons, I conclude that the copious evidence 
convincingly establishes that Bardwell did not actually rely on 
any reasons to terminate Grossman apart from those directly 
linked to his animus against her due to her 
participation in the 
protected pay cut protest activity.  Grossman

s discharge co
n-
st
i
tutes a violation of Section 8(a)(1).  
 
3. 
 
Employer

s 
ru
le 
pr
ohibiting 
e
mployees

 
d
iscussions 
 
of 
s
alaries
 
The Employer maintains an employee handbook that co
n-
tains the f
ollowing provision:
 

No employee may ever discuss 
issues of personal salaries or raises with other employees other 
than management.

  
(Jt. Exh. 2, p. 5.)  The Acting General 
Counsel alleges that such a prohibition violates the Act.  Cou
n-
sel for the Employe
r, quite properly, does not contest this all
e-
gation and concedes in his brief that the provision contains 

prohibited language.

43
  
(R. Br. at p. 7.)
 
I agree with the lawyers that the Board clearly prohibits 
maintenance of such a rule against discussions a
mong emplo
y-
ees regarding their pay.  As the Board has put it, 

employers 
may not prohibit employees from discussing their own wages 
or attempting to determine what other employees are paid.

  
Mediaone of Greater Florida, 
340 NLRB 277, 279 (2003).  
[Citatio
ns and footnote omitted.]  See also 
Longs Drug Stores 
California, 
347 NLRB 500 (2006) (rule stating, 

[y]our pay is 
confidential company information and should not be discussed 
with fellow employees

 
is unlawful).  Based on this, I will 
make the required f
inding and order an appropriate remedy. 
 
C
ONCLUSIONS OF 
L
AW
 
1. The Employer unlawfully interrogated its employees as a
l-
leged in paragraphs 4(a), (c), (g), and (w) of the complaint.  
This conduct violated Section 8(a)(1) of the Act.
 
2. The Employer 
unlawfully prohibited its employees from 
discussing the terms and conditions of their employment with 
each other as alleged in paragraphs 4(b), (d), (h), (j), and (p) of 
the complaint.  This conduct violated Section 8(a)(1) of the 
Act.
 
3. The Employer unla
wfully disciplined its employees b
e-
cause of their participation in
 
protected concerted activities as 
alleged in paragraphs 4(e), (f), (m), and (aa) of the complaint.  
This conduct violated Section 8(a)(1) of the Act.
 
4. The Employer unlawfully threatened i
ts employees due to 
their participation in protected concerted activities as alleged in 
paragraphs 4(k), (l), and (x) of the complaint.  This conduct 
violated Section 8(a)(1) of the Act.
 
5. The Employer unlawfully issued an unfavorable evalu
a-
tion of its em
ployee, Michael
 
Borucki, due to his participation 
in protected concerted activities as alleged in paragraphs 4(r) 
and (aa) of the complaint.  This conduct violated Section 
8(a)(1) of the Act.
 
6. 
The Employer unlawfully demoted and terminated its e
m-
ployee, 
Michael Borucki,
 
due to his participation in protected 
concerted activities as alleged in paragraphs 4(t), (v), and (aa) 
                                        
                  
 
43
 
Counsel for the Respondent does assert that there was never a
ny 


his testimony, Bardwell conceded that, during an unemployment hea
r-


violated this rule.  See 
T
r. 260

262.  In any event, if the rule is unla
w-
ful on its face, the Acting General Counsel does not need to prove that 
it was actually enforced.  See 
Double Eagle Hotel & Casino, 
341 
NLRB 112, 115 (200
4), enf. 414 F.3d 1249 (10th Cir. 2005), cert. 
denied 546 U.S. 1170 (2006) (rule prohibiting salary discussions is 

 
 NORTHFIELD URGENT CA
RE
 
93
 
of the complaint.  This conduct violated Section 8(a)(1) of the 
Act.
 
7. 
The Employer unlawfully terminated its employee, Je
n-
nifer Gross
man due to her
 
participation in protected concerted 
activities as alleged in paragraphs 4(y) and (aa) of the co
m-
plaint.  This conduct violated Section 8(a)(1) of the Act.
 
8. 
The Employer unlawfully maintained a provision in its 
e
mployee 
h
andbook that
 
prohi
bits its employees from discus
s-
ing their compensation with each other as alleged in paragraph 
4(z) of the complaint.  This conduct violated Section 8(a)(1) of 
the Act.
 
9. 
The Acting General Counsel did not meet his burden of 
proving that the Employer
 
engag
ed in unlawful surveillance of 
its employees and in the unlawful creation of an impression of 
such surveillance as alleged in paragraphs 4(i), (q), and (s) of 
the complaint.
 
10. 
The Acting General Counsel did not meet his burden of 
proving that the Employe
r
 
unlawfully threatened its employees 
as alleged in paragraphs 4(n) and (u) of the complaint.
 
11. 
The Acting General Counsel did not meet his burden of 
proving that the Employer
 
unlawfully prohibited an employee 
from discussing her terms and conditions of 
employment with 
other employees as alleged in paragraph 4(o) of the complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action 
designed to effect
u-
ate the policies of the Act.  This will include a requirement that 
the Respondent rescind its handbook provision prohibiting its 
employees from discussing their compensation with each other.
 
With regard to Borucki, I will order the Respo
ndent to r
e-
scind its unlawful performance evaluation (GC Exh. 10) and 
corrective action form (GC Exh. 9) and to remove all references 
to those matters in its files.  I will also order that he be offered 
reinstatement to his sales and marketing duties and r
adiology 
supervisor duties and that he be reimbursed for his loss of pay 
and benefits from the dates of his demotion and discharge, r
e-
spectively, computed on a quarterly basis until the date of such 
proper offer of reinstatement, less any net interim earni
ngs, as 
prescribed in 
F.
 
W. Woolworth Co., 
90 NLRB 289 (1950).  I 
will order that the make whole remedy shall include the pa
y-
ment of interest as computed in 
New Horizons
,
 
283 NLRB 
1173 (1987), compounded daily as prescribed in 
Kentucky Ri
v-
er Medical Center
, 
356 NLRB 
6
 
(2010).
  
 
As to Grossman, I will order the Respondent to rescind its 
unlawful corrective action forms (GC Exhs. 4 and 5) and to 
remove all references to those matters in its files.  I will also 
order the Respondent to offer her reinstatement a
nd make her 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from date of discharge to date of proper offer 
of reinstatement, less any net interim earnings, as prescribed in 
F.
 
W. Woolworth Co., 
90 NLRB 289 (1950).  I will o
rder that 
the make whole remedy shall include the payment of interest as 
computed in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987), compounded daily as prescribed in 
Kentucky River 
Medical Center, 
356 NLRB No. 8 (2010).
  
 
Finally, I will order that t
he employer post a notice in the 
usual manner, including electronically to the extent mandated 
in 
J. Picini Flooring, 
356 NLRB 
11
 
(2010).
 
 
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
44
 
ORDER
 
The Respondent, Northfield Urgent Care, LLC, Northfield, 
Minnesota, its officers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) 
Coercively interrogating its employees regarding their 
participation in
 
protected concerted activities an
d the particip
a-
tion of other employees in such activities.
 
(b) 
Prohibiting its employees from discussing the terms and 
conditions of their
 
employment with each other.
 
(c) 
Threatening its employees with reprisals because of their 
participation in
 
protected 
concerted activities. 
 
(d) 
Disciplining its employees because of their participation 
in protected
 
concerted activities.
 
(e) 
Issuing unfavorable performance evaluations to its e
m-
ployees because of
 
their participation in protected concerted 
activities.
 
(f) 
D
emoting Michael Borucki or any other of its employees 
because of their
 
participation in protected concerted activities.
 
(g) 
Discharging Michael Borucki, Jennifer Grossman, or any 
other of its
 
employees because of their participation in protec
t-
ed concerted 
activities.
 
(h) 
Maintaining or enforcing a handbook provision or work 
rule that prohibits
 
employees from discussing their compens
a-
tion with each other.
 
(i) 
In any like or related manner interfering with, restraining, 
or coercing its
 
employees in the exerci
se of the rights guara
n-
teed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) 
Within 14 days from the date of the Board

s Order, r
e-
scind the provision in its
 
e
mployee 
h
andbook prohib
iting its 
employees from discussing their compensation with each other.
 
(b) 
Within 14 days from the date of the Board

s Order, r
e-
move from its files the
 
unlawful corrective actions forms issued 
to Michael Borucki and Jennifer Grossman and the unfavorable 
p
erformance evaluation issued to Michael Borucki and, within 
3 days thereafter, notify each of them in writing that this has 
been done and that the corrective action forms and unfavorable 
performance evaluation will not be used against them in any 
way.
 
(c) 
Within 14 days from the date of the Board

s Order, offer 
Michael Borucki and
 
Jennifer Grossman full reinstatement to 
their former jobs or, if those jobs no longer exist, to substantia
l-
ly equivalent positions, without prejudice to their seniority or 
any oth
er rights or privileges previously enjoyed.
 
(d) 
Make Michael Borucki whole for any loss of earnings 
and other benefits
 
suffered as a result of his unlawful demotion 
                                        
                  
 
44
 
If no exceptions are filed as provided by Sec. 102.46 of the 

s, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
94
 
and discharge, in the manner set forth in the remedy section of 
this decision.
 
(e) 
Make 
Jennifer Grossman whole for any loss of earnings 
and other benefits
 
suffered as a result of her unlawful di
s-
charge, in the manner set forth in the remedy section of this 
decision.
 
(f) 
Within 14 days from the date of the Board

s Order, r
e-
move from its files
 
any
 
reference to the unlawful demotion of 
Michael Borucki and the unlawful discharges of Michael B
o-
rucki and Jennifer Grossman, and within 3 days thereafter, 
notify each of them in writing that this has been done and that 
the demotion and discharges will 
not be used against them in 
any way.
 
(g) 
Preserve and, within 14 days of a request, or such add
i-
tional time as the
 
Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, s
ocial security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.
 
(h) 
Wi
thin 14 days after service by the Region, post at its f
a-
cility in Northfield,
 
Minnesota, copies of the attached notice 
marked 

Appendix.

45
 
Copies of the notice, on forms provided 
by the Regional Director for Region 18, after being signed by 
the Respondent

s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
are customarily posted. In addition to physical posting of paper 
notices, the notic
es shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means. Reasonable steps shall be 
taken by the Respond
ent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respon
dent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since January 12, 2011. 
 
(i) 
Within 21 days after service by the Region, file with the 
Regional Dir
ector a
 
sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not spe
cifically found.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
                                        
                  
 
45
 
If this Order in enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected act
iv
i-
ties.
 
 
W
E WILL NOT
 
coercively interrogate our employees regarding 
their participation in protected concerted activities or regarding 
the protected concerted activities of other employees.
 
W
E WILL NOT
 
prohibit our employees from discussing the 
terms and 
conditions of their employment with each other.
 
W
E WILL NOT
 
threaten our employees with reprisals because 
of their participation in protected concerted activities.
 
W
E WILL NOT
 
discipline our employees because of their pa
r-
ticipation in protected concerted 
activities.
 
W
E WILL NOT
 
issue unfavorable performance evaluations to 
our employees because of their participation in protected co
n-
certed activities.
 
W
E WILL NOT
 
demote our employees because of their partic
i-
pation in protected concerted activities.
 
W
E WILL 
NOT
 
discharge Michael Borucki, Jennifer Gross
-
man, or any other of our employees because of their particip
a-
tion in protected concerted activities.
 
W
E WILL NOT
 
maintain a handbook provision or work rule 
that prohibits our employees from discussing their com
pens
a-
tion with each other.
 
W
E WILL NOT
 
in any like or related manner, interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed by Federal labor law.
 
W
E WILL
, within 14 days from the date of the Board

s Order, 
rescind the p
rovision in our 
e
mployee 
h
andbook prohibiting 
employees from discussing their compensation with each other.
 
W
E WILL
, within 14 days from the date of the Board

s Order, 
remove from our files the unlawful corrective action form and 
unfavorable performance ev
aluation issued to Michael Borucki 
and the unlawful corrective action forms issued to Jennifer 
Grossman and, within 3 days thereafter, 
WE WILL
 
notify each of 
them in writing that this has been done and that these corrective 
action forms and performance eva
luation will not be used 
against either of them in any way.
 
W
E WILL
, within 14 days from the date of the Board

s Order, 
offer Michael Borucki and Jennifer Grossman full reinstat
e-
ment to their former jobs or, if these jobs no longer exist, to 
substantially 
equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously enjoyed.
 
W
E WILL 
make Michael Borucki whole for any loss of ear
n-
ings and other benefits resulting from his demotion and di
s-
charge, less any net interim 
earnings, plus interest.
 
W
E WILL 
make Jennifer Grossman whole for any loss of 
earnings and other benefits resulting from her discharge, less 
any net interim earnings, plus interest.  
 
 NORTHFIELD URGENT CA
RE
 
95
 
W
E WILL
, within 14 days of the date of the Board

s Order, 
remove from 
our files any reference to the demotion and di
s-
charge of Michael Borucki and the discharge of Jennifer 
Grossman, and 
WE WILL
, within 3 days thereafter, notify each of 
them in writing that this has been done and that the demotion 
and discharges will not be 
used against them in any way.
 
 
N
ORTHFIELD 
U
RGENT 
C
ARE
,
 
LLC
 
 
 
